Prospectus October 31, 2014 As supplemented December 19, 2014 DSM Large Cap Growth Fund ● Institutional Class (Ticker: DSMLX) DSM Global Growth Fund ● Institutional Class (Ticker: DSMGX) DSM Global Growth & Income Fund ● Institutional Class (Ticker: DSMYX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. DSM | Large Cap Growth Fund DSM | Global Growth Fund DSM| Global Growth & Income Fund Prospectus October 31, 2014 As supplemented December 19, 2014 TABLE OF CONTENTS SUMMARY SECTION 1 DSM Large Cap Growth Fund 1 DSM Global Growth Fund 5 DSM Global Growth & Income Fund 10 MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS 14 Investment Objectives 14 Principal Investment Strategies 14 Principal Risks 16 Portfolio Holdings Information 19 MANAGEMENT OF THE FUNDS 20 Investment Advisor 20 Portfolio Manager 20 Fund Expenses 21 Shareholder Servicing Plan 21 Additional Payments to Dealers 21 SHAREHOLDER INFORMATION 25 Description of Class 25 How to Purchase Shares of the Funds 27 How to Redeem Shares of the Funds 28 Account and Transaction Policies 29 DISTRIBUTIONS AND TAXES 32 INDEX DESCRIPTIONS 33 FINANCIAL HIGHLIGHTS 34 PRIVACY NOTICE 37 Table of Contents - DSM Funds Prospectus - Institutional Class SUMMARY SECTION DSM Large Cap Growth Fund Investment Objective The DSM Large Cap Growth Fund (the “Large Cap Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.75% Distribution (12b-1) Fees None Other Expenses (includes shareholder servicing fee of up to 0.10%) 0.32% Total Annual Fund Operating Expenses 1.07% Fee Waiver/Expense Reimbursement(1) -0.12% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.95% DSM Capital Partners LLC (the “Advisor”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 0.95% of the average daily net assets of the Institutional Class shares (the “Expense Cap”) through at least October 31, 2015. To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year). Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 56% of the average value of its portfolio. 1 Table of Contents - DSM Funds Prospectus - Institutional Class Principal Investment Strategies Permissible Securities. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund’s portfolio generally will contain 25-35 stocks. The Advisor currently defines a “large cap company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10 billion at the time of purchase. In addition, the Fund may invest up to 20% of its assets in equity securities of foreign issuers through, but not limited to, American Depositary Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. As of the date of this Prospectus over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process. The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies which it believes exhibit certain quality characteristics. For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies. You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● Consumer Discretionary Risk.The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk. The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Foreign securities markets may involve greater risk and volatility than more developed markets. Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. ● General Market Risk. The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk. Growth-oriented funds may underperform when value investing is in favor. In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. 2 Table of Contents - DSM Funds Prospectus - Institutional Class ● Management Risk. The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Non-Diversification Risk. A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk. Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk. Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. Performance The following performance information provides some indication of the risks of investing in the Fund. The bar chart below illustrates how the Fund’s total returns have varied year to year since inception. The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.dsmmutualfunds.com. Calendar Year Total Returns The Fund’s year-to-date return as of September 30, 2014 was 2.52%. Highest Quarterly Return: 1Q, 2012 17.13% Lowest Quarterly Return: 3Q, 2011 -14.47% 3 Table of Contents - DSM Funds Prospectus - Institutional Class Average Annual Total Returns as of December 31, 2013 1 Year Since Inception (8/28/09) Return Before Taxes 35.58% 18.67% Return After Taxes on Distributions 34.66% 18.12% Return After Taxes on Distributions and Sale of Fund Shares 20.51% 14.88% Russell 1000® Growth Total Return Index (reflects no deduction for fees, expenses or taxes) 33.48% 18.10% S&P 500® Total Return Index (reflects no deduction for fees, expenses or taxes) 32.39% 16.88% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Advisor DSM Capital Partners LLC Portfolio Manager Daniel Strickberger – Chief Investment Officer of the Advisor Managed the Fund since inception in 2009 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone. You may conduct transactions by mail (DSM Large Cap Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555. Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 4 Table of Contents - DSM Funds Prospectus - Institutional Class DSM Global Growth Fund Investment Objective The DSM Global Growth Fund (the “Global Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.90% Other Expenses (includes shareholder servicing fee of up to 0.10%) 5.02% Total Annual Fund Operating Expenses 5.92% Fee Waiver/Expense Reimbursement(1) -4.72% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.20% The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.20% of the average daily net assets of the Institutional Class shares (the “Expense Cap”) through at least October 31, 2015. To the extent that the Advisor waives its fees and absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year). Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 82% of the average value of its portfolio. 5 Table of Contents - DSM Funds Prospectus - Institutional Class Principal Investment Strategies Permissible Securities. Under normal circumstances, the Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will contain 35 to 55 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to American Depository Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund intends to invest in securities of issuers from at least three different countries outside of the United States. From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. As of the date of this Prospectus over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process. The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies which it believes exhibit certain growth characteristics. For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies. You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● China Risk. Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets. Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. ● Consumer Discretionary Risk.The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Emerging Markets Risk. Stocks of issuers in emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk. The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Foreign securities markets may involve greater risk and volatility than more developed markets. Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. 6 Table of Contents - DSM Funds Prospectus - Institutional Class ● General Market Risk. The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk. Growth-oriented funds may underperform when value investing is in favor. In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk. The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk. The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk. A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk. Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk. Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk. Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance The following performance information provides some indication of the risks of investing in the Fund. The bar chart below illustrates how the Fund’s total returns have varied year to year since inception. The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.dsmmutualfunds.com. 7 Table of Contents - DSM Funds Prospectus - Institutional Class Calendar Year Total Returns The Fund’s year-to-date return as of September 30, 2014 was 0.20%. Highest Quarterly Return: 4Q, 2013 14.27% Lowest Quarterly Return: 2Q, 2013 -1.27% Average Annual Total Returns as of December 31, 2013 1 Year Since Inception (03/28/12) Return Before Taxes 34.42% 19.86% Return After Taxes on Distributions 33.10% 19.16% Return After Taxes on Distributions and Sale of Fund Shares 20.08% 15.22% MSCI All Country World Index Net (reflects no deduction for fees or expenses) 22.80% 14.74% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Advisor DSM Capital Partners LLC Portfolio Manager Daniel Strickberger – Chief Investment Officer of the Advisor Managed the Fund since inception in 2012 8 Table of Contents - DSM Funds Prospectus - Institutional Class Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone. You may conduct transactions by mail (DSM Global Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555. Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”). If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your Financial Intermediary’s website for more information. 9 Table of Contents - DSM Funds Prospectus - Institutional Class DSM Global Growth & Income Fund Investment Objective The DSM Global Growth & Income Fund (the “Global Growth & Income Fund” or “Fund”) seeks long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed (sold) within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 0.90% Other Expenses (includes shareholder servicing fee of up to 0.10%) 4.92% Total Annual Fund Operating Expenses 5.82% Fee Waiver/Expense Reimbursement -4.72% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) 1.10% The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.10% of the average daily net assets of the Institutional Class shares (the “Expense Cap”) through at least October 31, 2015. To the extent that the Advisor waives its fees and absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year). Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal period (November 12, 2013 through June 30, 2014), the Fund’s portfolio turnover rate was 51% of the average value of its portfolio. 10 Table of Contents - DSM Funds Prospectus - Institutional Class Principal Investment Strategies Permissible Securities. Under normal circumstances, the Fund will primarily invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will contain 25 to 35 equity securities. The Advisor defines a large capitalization company as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Fund’s net assets will be invested in the securities of foreign issuers, including those in emerging markets through, but not limited to American Depository Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund intends to invest in securities of issuers from at least three different countries outside of the United States. From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed emerging markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications servicesAs of the date of this Prospectus over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process. The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies, one-by-one, which the Advisor believes exhibit certain growth characteristics. For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies. You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● China Risk. Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets. Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. ● Consumer Discretionary Risk.The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Dividend Risk. Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such securities. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. ● Emerging Markets Risk. Stocks of issuers in emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. 11 Table of Contents - DSM Funds Prospectus - Institutional Class ● Foreign Securities Risk. The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Foreign securities markets may involve greater risk, less transparency, less information, exposure to foreign taxes and volatility than more developed markets. Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. ● General Market Risk. The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk. Growth-oriented funds may underperform when value investing is in favor. In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk. The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk. The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk. A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events effecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk. Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk. Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk. Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance Because the Fund commenced operations on November 12, 2013, it does not have a full calendar year of performance to compare against a broad measure of market performance. Accordingly, performance information is not available. Performance information will be available after the Fund has been in operation for one full calendar year. At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Updated performance information is available on the Fund’s website at www.dsmmutualfunds.com or by calling the Fund toll-free at 1-877-862-9555. Management Investment Advisor DSM Capital Partners LLC Portfolio Manager Daniel Strickberger – Chief Investment Officer of the Advisor Managed the Fund since inception in 2013 12 Table of Contents - DSM Funds Prospectus - Institutional Class Purchase and Sale of Fund Shares Investors may purchase or redeem (sell) Fund shares on any business day by written request, wire transfer, or telephone. You may conduct transactions by mail (DSM Global Growth & Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555. Investors who wish to purchase or redeem (sell) Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although the Fund may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA that does not invest with borrowed funds. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”). If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your Financial Intermediary’s website for more information. 13 Table of Contents - DSM Funds Prospectus - Institutional Class MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS Investment Objectives The investment objectives described in the Summary Sections and the investment strategies described in the Summary Sections and below are non-fundamental, which means that they may be changed without shareholder approval upon 60 days’ written notice to shareholders. There is no assurance that each Fund will achieve its investment objectives. Principal Investment Strategies Large Cap Growth Fund. Under normal circumstances, the Large Cap Growth Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Large Cap Growth Fund’s portfolio generally will contain 25 to 35 stocks. The Advisor currently defines a “large cap company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Large Cap Growth Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10 billion at the time of purchase. In addition, the Large Cap Growth Fund may invest up to 20% of its assets in equity securities of foreign issuers through American Depositary Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. Global Growth Fund. Under normal circumstances, the Global Growth Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Global Growth Fund generally will contain 35 to 55 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Global Growth Fund may also invest up to 40% of its net assets in equity securities of companies that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Global Growth Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to, American Depository Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Global Growth Fund intends to invest in securities of issuers from at least three different countries outside the United States. From time to time, the Global Growth Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. 14 Table of Contents - DSM Funds Prospectus - Institutional Class Global Growth & Income Fund. Under normal circumstances, the Global Growth & Income Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Global Growth & Income Fund generally will contain 25 to 35 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Global Growth & Income Fund’s net assets will be invested in the securities of foreign issuers, including those in emerging markets. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund intends to invest in securities of issuers from at least three different countries outside the United States. From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. Non-Diversification – All Funds. Each Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. Each Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities. As of the date of this Prospectus, over 25% of each Fund’s assets were invested in securities within the consumer discretionary sector. Management Process – All Funds. The Advisor manages the Funds using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies which it believes exhibit certain quality growth characteristics. For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor is a research-driven investment manager. Potential investments are identified based on each company’s detailed financial and operational history and on proprietary projections of future company results prepared by in-house analysts. These projections are based on modeling of the company, discussions with the management of the company and its competitors, interviews with industry experts, a study of the candidate’s industry and the significant factors that drive industry growth. The “bottom-up” research process involves using various criteria, including reviewing a company’s: ● revenue growth ● prudent use of debt ● earnings growth ● lack of earnings misses ● free cash flow ● open and experienced management ● profitability In addition to superior fundamental characteristics, in order for the Advisor to purchase a stock the company must also have an attractive valuation. One of the Advisor’s valuation methods involves an historical evaluation of investor sentiment regarding each company’s shares to determine typical price-to-earnings ratios when the company is “in favor” or “out of favor.” In addition, the Advisor studies the effect of past and current interest rates on the P/E ratio of each company’s shares, and projects these effects going forward. These valuation methods support investment decisions regarding the price and timing of purchases and sales of shares as well as the size of positions. 15 Table of Contents - DSM Funds Prospectus - Institutional Class Risk Management. The Advisor seeks to reduce risk primarily by owning high-quality growth companies that it believes demonstrate strong revenue growth, superior profitability, and the ability to accelerate earnings and have high-quality balance sheets. As a further element of risk management, when valuing companies, the Advisor normally projects relatively low earnings and price-to-earnings scenarios. The Advisor also monitors sector and sub-sector weightings with an eye on events or changes that could impact a Fund’s holdings. Selling Strategy. The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or investable universe. The Advisor will also generally sell a security if the company disappoints on its earnings report or if the fundamental thesis for owning the company deteriorates. The Advisor anticipates each Fund’s portfolio turnover rate to be less than 100% in a given calendar year; however the rate may vary depending on market conditions in any given year. Temporary or Defensive Cash Investments. Under normal market conditions, the Funds will invest according to their principal investment strategies described above. However, in response to adverse market, economic or political conditions, a Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents. As a result, a Fund may not achieve its investment objective to the extent that it makes such “defensive” investments. A defensive position, taken at the wrong time, may have an adverse impact on a Fund’s performance. In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Policy. The Large Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in large cap companies without first changing the Large Cap Growth Fund’s name and providing shareholders with at least 60 days’ prior written notice. The Global Growth Fund or Global Growth & Income Fund will not change its investment policy of investing at least 30% of its net assets in equity securities of foreign issuers without first changing the Global Growth Fund’s or Global Growth & Income Fund’s name and providing shareholders at least 60 days’ prior written notice. Principal Risks As discussed in the Summary Section and described further below, the Funds are subject to many of the risks common to mutual funds that invest in equity securities of U.S. and foreign companies. You may lose money by investing in the Funds. ● China Risk (Global Growth Fund and Global Growth & Income Fund). Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets. As a developing market, China demonstrates significantly higher volatility from time to time in comparison to developed markets, including significant price swings that may disrupt the investment strategy of the Find. In addition, information about issuers in China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. Chinese markets generally continue to experience inefficiency, volatility and pricing anomalies resulting from governmental influence, a lack of publicly available information, a higher level of control over foreign exchange, a less efficient allocation of resources and/or political and social instability. Internal social unrest or confrontations with neighboring countries, including military conflicts in response to such events, may also disrupt economic development in China and result in a greater risk of currency fluctuations, currency convertibility, interest rate fluctuations and higher rates of inflation. 16 Table of Contents - DSM Funds Prospectus - Institutional Class ● Consumer Discretionary Risk(All Funds).The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Dividend Risk (Global Growth & Income Fund). Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such securities. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. ● Emerging Markets Risk (Global Growth Fund and Global Growth & Income Fund). Emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk (All Funds). Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. Investor perceptions may impact the market and are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises. If you hold common stocks of any given issuer, you would generally be exposed to greater risk than if you hold preferred stocks or debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. ● Foreign Securities Risk (All Funds). The Funds’ investments in foreign securities involve risks relating to adverse political, social and economic developments abroad. Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S. companies, and there may be less public information about their operations. Foreign markets may also be less liquid and more volatile than U.S. markets. Rapid increases in money supply may result in speculative investing, contributing to volatility. Foreign markets may offer less legal protection to investors. Enforcing legal rights may be difficult, costly and slow. There may be special problems enforcing claims against foreign governments. Current political uncertainty surrounding the European Union and its membership could add to increased market volatility. The ongoing deterioration of financial stability in several countries including Greece, Italy, Ireland, Spain and Portugal, together with the risk of contagion to other, more stable countries, particularly France and Germany, has exacerbated the global economic crisis. This situation has also raised a number of uncertainties regarding the stability and overall standing of the European Monetary Union. Given the global effect of today’s economy, the volatility of the Euro may affect the risk of an investment in the Funds. ● General Market Risk (All Funds). General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. The financial markets may continue to experience periods of extreme stress which may result in unusual and extreme volatility in the equity markets and in the prices of individual stocks. In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company. These market conditions add significantly to the risk of short-term volatility of the Funds. 17 Table of Contents - DSM Funds Prospectus - Institutional Class ● Growth Style Investment Risk (All Funds). Growth stocks can perform differently from the market as a whole and from other types of stocks. Growth stocks may be designated as such and purchased based on the premise that the market will eventually reward a given company’s long-term earnings growth with a higher stock price when that company’s earnings grow faster than both inflation and the economy in general. Thus a growth style investment strategy attempts to identify companies whose earnings may grow or are growing at a faster rate than inflation and the economy. While growth stocks may react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks by rising in price in certain environments, growth stocks also tend to be sensitive to changes in the earnings of their underlying companies and more volatile than other types of stocks, particularly over the short term. During periods of adverse economic and market conditions, the stock prices of growth stocks may fall despite favorable earnings trends. ● Large Cap Company Risk (Large Cap Growth Fund, Global Growth Fund and Global Growth & Income Fund). Large cap stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies. Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes. Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk (All Funds). Management risk describes the Funds’ ability to meet their investment objectives based on the Advisor’s success or failure at implementing investment strategies for the Funds. The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities. If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. ● Newer Fund Risk (Global Growth Fund and Global Growth & Income Fund). The Global Growth Fund and Global Growth & Income Fund are newer with limited operating history and there can be no assurance thatthey will grow to or maintain an economically viable size, in which case the Board may determine to liquidate either Fund. The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders. As a result, the timing of any liquidation may not be favorable to certain individual shareholders. ● Non-Diversification Risk (All Funds). The Funds are non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (the “1940 Act”) on how much a Fund may invest in the securities of an issuer. As a result, each Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Funds are tied more closely to the adverse economic, political or regulatory developments affecting that issuer. The Funds are still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law. See “Taxation” in the Funds’ Statement of Additional Information for more information. ● Portfolio Turnover Risk (All Funds). High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. Such sales also may result in adverse tax consequences to a Fund’s shareholders. The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance. The Fund may have a portfolio turnover rate in excess of 100%. ● Regulatory Risk (All Funds). Changes in government regulations may adversely affect the value of a security. An insufficiently regulated market might also permit inappropriate practices that adversely affect an investment. 18 Table of Contents - DSM Funds Prospectus - Institutional Class ● Sector-Focus Risk (All Funds). A Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Investing a significant portion of a Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. If a Fund’s portfolio is overweighted in a certain sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector. ● Small and Mid-Sized Company Stock Risk (Global Fund and Global Growth & Income Fund). Small and mid-sized company stock risk is the risk that stocks of small and medium sized companies may underperform relative to those of large sized companies. Securities’ prices of small and medium-sized companies often fluctuate more and may fall more than the securities’ prices of larger-sized, more established companies. Small and medium sized companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals. Securities of those companies may have limited market liquidity, and their prices may be more volatile. Portfolio Holdings Information A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). 19 Table of Contents - DSM Funds Prospectus - Institutional Class MANAGEMENT OF THE FUNDS Investment Advisor DSM Capital Partners LLC, located at 116 Radio Circle Drive, Suite 200, Mount Kisco, New York 10549, is the investment advisor to the Funds. The Advisor manages the Funds, subject to oversight by the Board. The Advisor was founded in 2001 and serves as investment advisor to endowments and foundations, pensions plans, family offices, high net worth individual investors, and corporations. As of June 30, 2014, the Advisor managed approximately $5.5 billion in assets. Under the investment advisory agreement that the Advisor has with the Funds, the Advisor is entitled to receive, on a monthly basis, compensation from each Fund based on the following fee schedule as a percentage of each Fund’s average daily net assets: Fund Fee Schedule Large Cap Growth Fund 0.75% Global Growth Fund 0.90% for the first $500 million in assets and 0.80% for assets over $500 million Global Growth & Income Fund 0.90% For the fiscal year ended June30, 2014, the Advisor received net advisory fees of 0.63% from the Large Cap Growth Fund. The Advisor did not receive any advisory fees from the Global Growth Fund and Global Growth & Income Fund. A discussion regarding the basis for the Board of Trustees’ approval of the investment advisory agreements is available in the Funds’ shareholder report for the Funds’ fiscal period ended December31, 2013. Portfolio Manager The Funds are managed by the Advisor’s Chief Investment Officer, who is supported by a team of research analysts and traders. The SAI provides additional information about the portfolio manager’s method of compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of the Funds’ shares. Portfolio Manager Business Experience Daniel Strickberger Chief Investment Officer Large Cap Growth Fund, Global Growth Fund and Global Growth & Income Fund. Daniel Strickberger co-founded the Advisor in February 2001 and has served as a Managing Member ever since. Prior to starting the Advisor, Mr. Strickberger held several portfolio management and senior executive positions at companies such as W.P. Stewart & Company, Lazard Freres & Co., Oppenheimer & Co. and Morgan Guaranty. Mr. Strickberger holds a Bachelor of Science in Business Administration and Finance from the University of Delaware and a Master of Business Administration in Finance and International Business from New York University. He serves on the Investment Committee of the University of Delaware Endowment. 20 Table of Contents - DSM Funds Prospectus - Institutional Class MANAGEMENT OF THE FUND Fund Expenses In addition to the advisory fees discussed above, the Funds incur other expenses such as custodian, transfer agency, interest, acquired fund fees and expenses and other customary Fund expenses. (“Acquired fund fees and expenses” are indirect fees that a Fund incurs from investing in the shares of other investment companies.) The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses of the Institutional Class’s average daily net assets as follows: Fund Expense Cap Large Cap Growth Fund 0.95% Global Growth Fund 1.20% Global Growth & Income Fund 1.10% Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Funds if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years. This reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed its Expense Cap. The Advisor is permitted to be reimbursed for fee reductions and/or expense payments it made in the prior three fiscal years. Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. The current Expense Caps are in place at least through October 31, 2015, for the Funds, and may thereafter be renewed annually by the Board. The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board. A discussion regarding the basis of the Board’s approval of the Advisory Agreement with the Advisor is available in the shareholder report for the period ended December 31, 2013. Shareholder Servicing Plan The Funds have adopted a Shareholder Servicing Plan on behalf of the Institutional Class. Under the Shareholder Servicing Plan, the Institutional Class is authorized to pay the Advisor an annual shareholder servicing fee of 0.10% of the Institutional Class’s average daily net assets. The Advisor uses this fee to finance certain activities related to servicing and maintaining shareholder accounts. Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. Additional Payments to Dealers The Advisor or distributor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of the Funds, including affiliates of the Advisor. Such payments and compensation are in addition to any service fees paid by the Funds. These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary. Cash compensation may also be paid to Financial Intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to the Funds’ shareholders. The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. The Advisor’s Related Performance Regarding Substantially Similar Accounts Global Growth Fund The performance information shown below represents the prior performance of the discretionary accounts managed by the Advisor with substantially similar investment objective, policies and strategies as the Global Growth Fund. The performance information is referred to as the GG Composite. The GG Composite includes the Global Growth Fund. The Advisor maintains all performance records for the GG Composite. 21 Table of Contents - DSM Funds Prospectus - Institutional Class MANAGEMENT OF THE FUND The GG Composite is provided to illustrate the past performance of the composite of the Advisor’s global growth strategy as measured against a broad based market index, and does not represent the historical performance of the Global Growth Fund. You should not consider this performance data to be an indication of future performance of the Global Growth Fund. The Advisor first offered the global growth product to clients on October 1, 2010. There had been only one client account in the GG Composite until the existence of the Global Growth Fund. That account is comprised of a high net worth “qualified investor” as defined under the Investment Company Act and is not a registered investment company. This is not an offering or a solicitation of an offering to invest in that client account. The performance does not reflect the deduction of investment advisory fees actually charged to the account in the GG Composite. Rather, the performance presented reflects the deduction of a model advisory fee. The model advisory fee is 0.90% per annum, which fee is higher than the actual fee charged to the composite. The net of fee returns calculated for the composite were created by deducting the monthly amount of the model annual fee from actual gross returns of the client account in the composite. Except for custody and trust-related costs, the performance reflects the deduction of all other advisory fees and expenses, including brokerage commissions and execution costs paid by the client account in the composite without provision for federal or state income taxes. The GG Composite below does not reflect any sales loads or placement fees, as such fees were not assessed on the account. As noted above, the discretionary account for which results are reported is not a registered mutual fund and is not subject to the same types of expenses as the Global Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Global Growth Fund by the 1940 Act, or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the GG Composite could have been adversely affected if the client account had been regulated as an investment company. In addition, the operating expenses incurred by the client account in the composite were lower than the anticipated operating expenses of the Global Growth Fund, and, accordingly, the performance results of the client account are greater than what the Global Growth Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with GIPS. These standards are different from the standardized SEC method. Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the Advisor’s GG Composite and is not the performance results of the Global Growth Fund. Average Annual Total Returns for the Periods Ended December 31, 2013 Period GG Composite (1) MSCI ACWI Index (2) 1-Year 34.27% 22.80% 2-Year 26.15% 19.42% 3-Year 15.63% 9.73% Since Inception (October 1, 2010) 16.55% 11.79% As of December 31, 2013, the GG Composite was comprised of two accounts with approximately $28.2 million in assets of the Advisor’s $5.3 billion in assets under management. The MSCI ACWI, includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. You cannot invest directly in an index. 22 Table of Contents - DSM Funds Prospectus - Institutional Class MANAGEMENT OF THE FUND Global Growth & Income Fund The performance information shown below represents the prior performance of the only discretionary account managed by the Advisor with substantially similar investment objective, policies and strategies as the Global Growth & Income Fund. The performance information is referred to as the GGI Account Composite. The Advisor maintains all performance records for the GGI Account Composite. The GGI Account Composite is provided to illustrate the past performance of the composite of the Advisor’s global growth & income strategy as measured against a broad based market index, and does not represent the historical performance of the Global Growth & Income Fund. You should not consider this performance data to be an indication of future performance of the Global Growth & Income Fund. The Advisor first offered the global growth & income product to clients on February 1, 2011. There had been only one client account in the GGI Account Composite until the existence of the Global Growth & Income Fund. That account is comprised of a “qualified investor” as defined under the 1940 Act and is not a registered investment company. This is not an offering or a solicitation of an offering to invest in that client account. The performance does not reflect the deduction of investment advisory fees actually charged to the account in the GGI Account Composite. Rather, the performance presented reflects the deduction of a model advisory fee. The model advisory fee is 1.00% per annum, which is higher than the actual fee to be charged to the Global Growth & Income Fund. The net of fee returns calculated for the composite were created by deducting the monthly amount of the model annual fee from actual gross returns of the client account in the composite. The performance reflects the deduction of all other advisory fees and expenses, including brokerage commissions and execution costs paid by the client account in the composite without provision for federal or state income taxes. The GGI Account Composite below does not reflect any sales loads or placement fees, as such fees were not assessed on the account. 23 Table of Contents - DSM Funds Prospectus - Institutional Class MANAGEMENT OF THE FUND As noted above, the discretionary account for which results are reported is not a registered mutual fund and is not subject to the same types of expenses as the Global Growth & Income Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Global Growth & Income Fund by the 1940 Act or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the GGI Account Composite could have been adversely affected if the client account had been regulated as an investment company. In addition, the operating expenses incurred by the client account in the composite were lower than the anticipated operating expenses of the Global Growth & Income Fund, and, accordingly, the performance results of the GGI Account Composite are greater than what the Global Growth & Income Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with Global Investment Performance Standards. These standards are different from the standardized SEC method. Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the Advisor’s GGI Account Composite and is not the performance results of the Global Growth & Income Fund. Average Annual Total Returns for the Periods Ended December 31, 2013 GGI (1) Period Account Composite MSCI ACWI Index (2) 1-Year 33.33% 22.80% 2-Year 25.38% 19.42% Since Inception (February 1, 2011) 16.87% 9.44% As of December 31, 2013, the GGI Account Composite was comprised of one account with approximately $19.6 million in assets of the Advisor’s $5.3 billion in assets under management. The MSCI ACWI captures large and mid cap representation across 24 developed markets (DM) and 21 emerging markets (EM) countries. With 2,424 constituents, the index covers approximately 85% of the global investable equity opportunity set. You cannot invest directly in an index. 24 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION Description of Class The following table lists the key features of each Fund’s Institutional Class. Institutional Class Minimum Initial Investment Subsequent Minimum Investment Waiver/Reduction of Investment Minimums Although not limited to the list below, the Advisor may waive or reduce the initial or subsequent minimum investment amounts in any of following circumstances: ● Retirement, defined benefit and pension plans with plan assets of at least $25 million; ● Bank or Trust companies investing for their own accounts or acting in a fiduciary or similar capacity; ● Institutional clients of the Advisor; ● Trustees and Officers of the Trust; and ● Employees of the Advisor and its affiliates and their immediate families (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and Uniform Gift or Transfer to Minors Act accounts naming qualifying persons). Fees ● Redemption Fee of 1.00% if shares are redeemed within 30 days of purchase (with some exceptions) ● Shareholder servicing fee of 0.10% Eligible Investors Designed for proprietary accounts of institutions maintained directly with the Fund’s transfer agent. Such institutions include: ● financial institutions, ● pension plans, ● retirement accounts, ● qualified plans, ● corporations, trusts, estates, religious and charitable organizations. Special Instructions for Institutional Class Shares The Funds offer Institutional Class shares primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations. Institutional Class shares may also be offered through Financial Intermediaries that charge their customers transaction or other distribution or service fees with respect to their customers’ investments in a Fund. If you are purchasing shares through a Financial Intermediary, you must follow the procedures established by your Financial Intermediary. Your Financial Intermediary is responsible for sending your purchase order and wiring payment to the transfer agent. Your Financial Intermediary holds the shares in your name and receives all confirmations of purchases and sales. Financial Intermediaries placing orders for themselves or on behalf of their customers should call the Funds toll free at 1-877-862-9555, or follow the instructions under “By Mail,” “By Telephone” and “By Wire.” Institutional Class shares of each Fund are purchased or redeemed at their NAV per share next calculated after your purchase order and payment or redemption order is received by a Fund, less any applicable redemption fees. If you place an order for Fund shares through a Financial Intermediary, a Fund will be deemed to have received a purchase or redemption order when the Financial Intermediary receives the order. The Financial Intermediary must send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s instructions. If payment is not received within the time specified, the Transfer Agent may rescind the transaction and the Financial Intermediary will be held liable for any resulting fees or losses. For more information about your Financial Intermediary’s rules and procedures and whether your Financial Intermediary has been authorized by the Funds to receive purchase and redemption orders on their behalf, you should contact your Financial Intermediary directly. 25 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION How to Purchase Shares of the Funds Minimum Investments. To purchase shares of the Funds, you must make at least the minimum initial investment (or subsequent investment) as shown in the table below. The minimum investment requirements may be waived from time to time. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts ● Checks for all accounts, including individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) or Uniform Transfer to Minors Act (“UTMA”) accounts, must be made payable to “DSM Capital Funds.” A charge of $25 will be applied for any payment that is returned. Additionally, the investor may also be responsible for any loss sustained by the Fund as a result of any payment that is returned. ● ACH refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks. Your financial institution may charge you a fee for this service. ● Wires instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us. Your financial institution may charge you a fee for this service. Purchase by Mail For direct investments through the Funds’ transfer agent, you should: ● Complete and sign the account application; ● To open an account, write a check payable to: “DSM Capital Funds”; ● Send your account application and check to one of the addresses listed below; ● For subsequent investments, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the specific Fund in the envelope provided with your statement or to one of the addresses noted below. Write your account number on the check. If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. For regular mail delivery: For an overnight delivery: DSM Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 DSM Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202-5207 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the transfer agent of the Funds. The Funds will not accept payment in cash or money orders. The Funds also do not accept cashier’s checks in amounts of less than $10,000. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares. All purchases must be made in U.S. dollars drawn on a bank located in the United States. The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Additionally, shares of the Funds have not been registered for sale outside of the United States. The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. 26 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION Purchase by Wire If you are making your first investment in a Fund, before you wire funds, please contact the transfer agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile. Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given. For either initial or subsequent investments, prior to sending the wire, please call the transfer agent at 1-877-862-9555 to advise of your wire to ensure proper credit upon receipt. Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. Instruct your bank to send the wire to: U.S. Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC Account #112-952-137 Further Credit: [Name of Fund] (Shareholder Name, Shareholder Account #) Your bank may impose a fee for investments by wire. You will receive the NAV from the day that your wired funds have been received by the relevant Fund or the transfer agent. Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing. Wires received after the close of the NYSE will be considered received by the next business day. The Funds and the transfer agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. If you have questions about how to invest by wire, you may call the Funds at 1-877-862-9555. Purchase by Telephone If you did not decline telephone transactions on your account application, if you included a voided check, and your account has been open for 15 calendar days, you may purchase additional shares in the amount of $25,000 or more from your bank account upon request by telephoning the Funds toll free at 1-877-862-9555. Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network. You must have banking information established on your account prior to making a purchase. Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions. If your order is received prior to 4:00 p.m. Eastern time, shares will be purchased at the NAV next calculated. For security reasons, requests by telephone may be recorded. Purchases Placed with Financial Intermediaries You may buy and sell shares of the Funds through certain Financial Intermediaries. Your order will be priced at a Fund’s NAV next computed after it is received by a Financial Intermediary. A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records. The Funds may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services. Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them. Financial Intermediaries are responsible for placing your order correctly and promptly with the Funds, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus. If you transmit your order with these Financial Intermediaries before the close of regular trading (generally, 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary. Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. 27 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION Retirement Plans The Funds offer IRA plans. You may obtain information about opening an IRA by calling 1-877-862-9555. If you wish to open a Keogh, Section 403(b) or other retirement plan, please contact your Financial Intermediary. How to Redeem Shares of the Funds How to Redeem Shares. If you redeem through a Financial Intermediary, the Financial Intermediary may charge you a transaction fee. If you purchased your shares by check, you may not receive your redemption proceeds until your check has cleared, which may take up to 15 calendar days. Redemptions will be processed only on a day during which the NYSE is open for business. You may receive the proceeds of redemption by check, wire or via electronic funds transfer through the Automated Clearing House (“ACH”) network. Please note that certain fees may apply depending on the timing or manner in which you redeem shares. Requests to redeem shares are processed at the NAV next calculated after we or your Financial Intermediary receives your request in proper form. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax. Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. Redeem by Mail To redeem by mail, please: ● Provide your name and account number; ● Specify the number of shares or dollar amount and the Fund name or number; ● Sign the redemption request (the signature must be exactly the same as the one on your account application). Make sure that all parties that are required by the account registration sign the request, and any applicable signature guarantees are on the request; and ● Send your request to the appropriate address as given under purchasing by mail. Redeem by Telephone Unless you declined the option on your account application, you may redeem your shares of the Funds by telephone. In order to arrange for the telephone redemption option after your account has been established, or to change the bank account or address designated to which redemption proceeds are sent, you must send the Funds’ transfer agent a written request. The request must be signed by each shareholder of the account. The transfer agent may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. To redeem by telephone, call the transfer agent at 1-877-862-9555 between the hours of 9:00 a.m. and 8:00 p.m. Eastern Time on a day the NYSE is open for business. Shares of the Funds will be sold in your account at the NAV determined on the day your order is placed prior to market close (generally, 4:00 p.m., Eastern Time); any redemption requests made after market close will receive the Fund’s next calculated NAV price. For your protection against fraudulent telephone transactions, we will use reasonable procedures to verify your identity. If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. As long as we follow these procedures, we will not be liable for any loss or cost to you if we act on instructions to redeem your account that we reasonably believe to be authorized by you. You will be notified if we refuse a telephonic redemption transaction. Once a telephone transaction is placed, it cannot be cancelled or modified. Telephone trades must be received by or prior to market close. Please allow sufficient time to place your telephone transaction. Telephone redemptions may be difficult during periods of extreme market or economic conditions. If this is the case, please send your redemption request by mail or overnight courier. Through a Financial Intermediary You may redeem a Fund’s shares through your Financial Intermediary. Redemptions made through a Financial Intermediary may be subject to procedures established by that institution. Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds. For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order by the Financial Intermediary. Please keep in mind that your Financial Intermediary may charge additional fees for its services. Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. 28 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION Exchanging Shares You may exchange all or a portion of your investment, from one DSM Fund to another DSM Fund, by mail or telephone provided you did not decline telephone options on your account application. Any new account established through an exchange will be subject to a minimum investment requirement described above. In addition, existing accounts are subject to a minimum exchange requirement of $25,000. Exchanges will be executed on the basis of the relative NAV of the shares exchanged. An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss. Additionally, an exchange will be considered a sale of shares for the purpose of assessing redemption fees. See the “Account and Transaction Policies – Redemption Fee” section below for additional information. You may make exchanges only between identically registered accounts (name(s), address and taxpayer ID number) and within the same share class. Call the Funds at 1-877-862-9555 to learn more about exchanges. Account and Transaction Policies Redemption Fee. The Funds are intended for long-term investors. Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders. For these reasons, each Fund will assess a 1.00% fee on the redemption of Fund shares held for 30 calendar days or less. The Funds use the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies. The redemption fee is deducted from your proceeds and is retained by the Funds for the benefit of their long-term shareholders. This fee does not apply to (1) shares purchased through reinvested dividends or capital gains; or (2) the involuntary redemption of low balance accounts. Each Fund’s redemption fee will also be waived on sales of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain wrap accounts and certain retirement plans. The Funds reserve the right to change the terms and amount of this fee upon at least 60 days’ notice to shareholders. Although each Fund has the goal of applying this redemption fee to most redemptions of shares held for less than 30 calendar days, a Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts. While each Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide a Fund with information relating to its customers investing in a Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries. In addition, because the Funds are required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, the Funds cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies. Tools to Combat Frequent Transactions. The Funds are intended for long-term investors. Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt the Funds’ investment program and create additional transaction costs that are borne by all shareholders. The Board has adopted a policy regarding excessive trading. The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance. The Funds take steps to reduce the frequency and effect of these activities in the Funds. These steps may include, among other things, monitoring trading activity, imposing redemption fees, if necessary, or using fair value pricing when appropriate, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available. As approved by the Board, these techniques may change from time to time as determined by the Funds in their sole discretion. 29 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION In an effort to discourage abusive trading practices and minimize harm to the Funds and their shareholders, each Fund reserves the right, in its sole discretion, to reject any purchase order, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in a Fund’s shares is believed by the Advisor to be harmful to the Fund) and without prior notice. A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect a Fund’s performance. Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur. Each Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests. Except as noted in the Prospectus, the Funds apply all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions a Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive. In particular, since the Funds receive purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, a Fund cannot always detect frequent trading. However, the Funds will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In this regard, each Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to a Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts. The Funds will use this information to attempt to identify abusive trading practices. Financial Intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of a Fund’s policies. However, the Funds cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts. As a consequence, the Funds’ ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Proceeds. Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request. If elected on your account application, you may have the proceeds of the redemption request sent by check to your address of record, by wire to a pre-determined bank, or by electronic funds transfer via the ACH network to the bank account designated by you on your account application. The minimum wire amount is $500 and there is a $15 fee for each wire transfer. When proceeds are sent via the ACH network, the funds are usually available in your bank account in two to three business days. Check Clearance. The proceeds from a redemption request may be delayed up to 15 calendar days from the date of the receipt of a purchase check until the check clears. If the check does not clear, you will be responsible for any losses suffered by the relevant Fund as well as a $25 service charge imposed by the transfer agent. This delay can be avoided by purchasing shares by wire. Suspension of Redemptions. We may temporarily suspend the right of redemption or postpone payments under certain emergency circumstances or when the SEC orders a suspension. Signature Guarantees. The transfer agent may require a signature guarantee for certain redemption requests. A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner, from either a Medallion program member or a non-Medallion program member, is required in the following situations: ● For all redemption requests in excess of $50,000; ● If a change of address request has been received by the transfer agent within the last 30 calendar days; ● When requesting a change in ownership on your account; and ● When redemption proceeds are payable or sent to any person, address or bank account not on record. Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. 30 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION In addition to the situations described above, the Funds and/or the transfer agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”). A notary public is not an acceptable signature guarantor. Customer Identification Program. Please note that, in compliance with the USA PATRIOT Act of 2001, the transfer agent will verify certain information on your account application as part of the Funds’ Anti-Money Laundering Program. As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P.O. Box will not be accepted. If you do not supply the necessary information, the transfer agent may not be able to open your account. Please contact the transfer agent at 1-877-862-9555 if you need additional assistance when completing your account application. If the transfer agent is unable to verify your identity or that of another person authorized to act on your behalf, or if it believes it has identified potentially criminal activity, the Funds reserve the right to temporarily limit additional share purchases, close your account or take any other action they deem reasonable or required by law. The Funds also reserve the right to close the account within five business days if clarifying information/documentation is not received. No Certificates. The Funds do not issue share certificates. Right to Reject Purchases. The Funds reserve the right to reject any purchase in whole or in part. We may cease taking purchase orders for a Fund at any time when we believe that it is in the best interest of our current shareholders. The purpose of such action is to limit increased Fund expenses incurred when certain investors buy and sell shares of a Fund for the short-term when the markets are highly volatile. Redemption In-Kind. The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”). It is not expected that the Funds would do so except during unusual market conditions. If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Small Accounts. To reduce expenses, the Fund may redeem an account if the total value of the account falls below $10,000 due to redemptions. An investor will be given 30 days’ prior written notice of this redemption. During that period, an investor may purchase additional shares to avoid the redemption. Householding. In an effort to decrease costs, the Funds will reduce the number of duplicate Prospectuses and annual and semi-annual reports that you receive by sending only one copy of each to those addresses shown by two or more accounts. Please call the transfer agent toll free at 1-877-862-9555 to request individual copies of these documents. The Funds will begin sending individual copies 30 calendar days after receiving your request. This policy does not apply to account statements. Unclaimed Property. Mutual fund accounts may be transferred to an investor’s state of residence if no activity occurs within the account during the “inactivity period” specified in the applicable state’s abandoned property laws. Pricing Fund Shares Net Asset Value. Shares of a Fund are sold at its NAV. The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV). The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily. A Fund’s share price is calculated as of the close of regular trading (generally, 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. 31 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION All shareholder transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S. Bancorp Fund Services, LLC (the “transfer agent”), the transfer agent, or an authorized Financial Intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV. Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV. A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC. A Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV). In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing. Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed. Fair value determinations are then made in good faith in accordance with procedures adopted by the Board. Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities. As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes. If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, a Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures. If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. DISTRIBUTIONS AND TAXES Dividends and Capital Gains Distributions. Dividends from net investment income and distributions from net capital gains from the sale of securities are distributed at least annually. Net investment income generally consists of interest income and dividends received on investments, less expenses. The Funds typically distribute any undistributed net investment income each December. Any net capital gains realized through the period ended October 31 of each year also are typically distributed by December 31 of each year. Each Fund may make an additional payment of dividends or distributions if it deems it desirable at other times during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1) receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; (2) reinvest dividends in additional Fund shares and receive capital gain distributions in cash; or (3) receive all dividends and capital gain distributions in cash. If you wish to change your distribution option, write or call the transfer agent. Your request must be received at least five business days prior to the payment date of the distribution. If you elect to receive dividends and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, each Fund reserves the right to reinvest the distribution check in your account at a Fund’s then current net asset value and to reinvest all subsequent distributions. Distributions are taxable to you whether received in cash or additional Fund shares. 32 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION Federal Income Tax Issues. Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). As a regulated investment company, a Fund will not be subject to federal income tax if it adequately diversifies its investments, distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. Each Fund intends to make distributions of dividends and capital gains. Each Fund generally operates in a manner such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders. In general, if you are subject to taxes, Fund distributions are taxable to shareholders as ordinary income, qualified dividend income or as capital gain distributions depending on the source of a Fund’s income. The federal income tax rate you pay on capital gain distributions will depend on how long a Fund held the securities that generated the gains, not on how long you owned your Fund shares. You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. Qualified dividend income, the amount of which will be reported to you by a Fund, is currently taxed at a maximum rate of 20%. Lower rates may apply for taxpayers in the federal lower income tax brackets. Dividends declared by a Fund in October, November or December to shareholders of record on a specified date in such a month and paid during January of the following year will be treated as paid in December for tax purposes. All distributions generally reduce the NAV of a Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a partial return of your investment. If you sell or exchange your Fund shares, it is considered a taxable event for you. Depending on the purchase price and the sale price of the shares you sell, and your adjusted tax basis at the time of such sale, you may have a taxable gain or a loss on the transaction. You are responsible for any tax liabilities generated by your transaction. By law, a Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, if the Internal Revenue Service (“IRS”) notifies you that you are subject to backup withholding, or if the IRS instructs a Fund to do so. State, local or foreign taxation may apply. The Funds’ SAI provides additional information about taxes. You should consult your professional tax advisor regarding the federal, state, local and foreign tax consequences of an investment in a Fund based on your circumstances. INDEX DESCRIPTIONS The Russell 1000® Growth Total Return Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500® Total Return Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies. The S&P 500® Index is provided as a measure of general market performance and does not necessarily include stocks similar to those considered for purchase by a Fund. The MSCI ACWI Index Net Total Return includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. Direct investment in an index is not possible. 33 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION FINANCIAL HIGHLIGHTS The tables below illustrate the Funds’ financial performance for the periods shown. Certain information reflects financial results for a single Fund share. “Total return” illustrates how much your investment in a Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions. This information has been audited by Tait, Weller & Baker LLP, the Funds’ Independent Registered Public Accounting Firm. Their report and the Funds’ financial statements are included in the Annual Report which is available upon request. DSM Large Cap Growth Fund Financial Highlights For a capital share outstanding throughout the year/period Institutional Class Year Ended June 30, Year Ended June 30, Year Ended June 30, Year Ended June 30, Period Ended June 30, 2010* Net asset value, beginning of year/period INCOME FROM INVESTMENT OPERATIONS: Net investment income/loss1 Net realized and unrealized gain on investments Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from net investment income – Distributions from realized gain – – Total distributions – – Proceeds from redemption fees collected 0.00** – – 0.00** – Net asset value, end of year/period Total return 25.19% 16.53% 6.07% 34.52% 2.13%2 SUPPLEMENTAL DATA: Net assets at end of year/period (000,000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 1.07% 1.23% 1.66% 1.84% 5.01%3 Expenses after fees waived4 0.95% 0.95% 1.08% 1.10% 1.15%3 RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived (0.16)% 0.02% (0.80)% (1.01)% (4.17)%3 After fees waived (0.04)% 0.30% (0.22)% (0.27)% (0.31)%3 Portfolio turnover rate 56% 71% 59% 77% 73%2 * Fund commenced operations on August 28, 2009. ** Amount is less than $0.005 per share. 1 Calculated using the average shares outstanding method. 2 Not Annualized. 3 Annualized. 4 Expense Cap was lowered to 0.95% from 1.10% on May 16, 2012. 34 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION DSM Global Growth Fund Financial Highlights For a capital share outstanding throughout the year/period Institutional Class Year Ended June 30, 2014 Year Ended June 30, 2013 Period Ended June 30, 2012* Net asset value, beginning of year/period INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income1 Net realized and unrealized gain/loss on investments Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from net investment income – – Distributions from realized gains – – Total distributions – Net asset value, end of year/period Total return 28.04% 17.33% (6.67)%2 RATIOS/SUPPLEMENTAL DATA: Net assets at end of year/period (000,000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived 5.92% 7.46% 18.41%3 Expenses after fees waived 1.20% 1.20% 1.20%3 RATIOS OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (4.35)% (6.07)% (16.95)%3 After fees waived 0.37% 0.19% 0.26%3 Portfolio turnover rate 82% 114% 9%2 * Fund commenced operation on March 28, 2012. 1 Calculated using average shares outstanding method. 2 Not Annualized. 3 Annualized. 35 Table of Contents - DSM Funds Prospectus - Institutional Class SHAREHOLDER INFORMATION DSM Global Growth & Income Fund Financial Highlights For a capital share outstanding throughout the period Institutional Class Period Ended June 30, 2014* Net asset value, beginning of period INCOME/LOSS FROM INVESTMENT OPERATIONS Net investment loss1 Net realized and unrealized gain on investments Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM From net investment income From net realized gain on investments - Total distributions to shareholders Net asset value, end of period Total return 6.97%2 SUPPLEMENTAL DATA Net assets at end of period (000,000’s) RATIO OF EXPENSES TO AVERAGE NET ASSETS Expenses before fees waived Expenses after fees waived 5.82%3 1.10%3 RATIOS OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived (2.96)%3 After fees waived 1.76%3 Portfolio turnover rate 51%2 *Fund commenced operations on November 12, 2013. 1Calculated using average shares outstanding method. 2Not Annualized. 3Annualized. 4Amount is less than $0.005 per share. 36 Table of Contents - DSM Funds Prospectus - Institutional Class PRIVACY NOTICE The Funds collect non-public personal information about you from the following sources: ● Information they receive about you on applications or other forms; ● Information you give them verbally; and/or ● Information about your transactions with them or others. The Funds do not disclose any non-public personal information about shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities. The Funds may share information with affiliated parties and unaffiliated third parties with whom they have contracts for servicing the Funds. The Funds will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities. All shareholder records will be disposed of in accordance with applicable law. The Funds maintain physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of a Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with unaffiliated third parties. 37 Table of Contents - DSM Funds Prospectus - Institutional Class You can find more information about the Funds in the following documents: ● Statement of Additional Information. The Funds’ SAI provides additional details about the investments and techniques of the Funds and certain other additional information. A current SAI is on file with the SEC and is herein incorporated into this Prospectus by reference. It is legally considered a part of this Prospectus. ● Annual and Semi-Annual Reports. Additional information about the Funds’ investments is available in the Funds’ Annual and Semi-Annual Reports to shareholders. The Funds’ Annual Report contains a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ most recent fiscal year. You can obtain a free copy of these documents, request other information or make general inquiries about the Funds by contacting the Funds at: DSM CAPITAL FUNDS c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-877-862-9555 www.dsmmutualfunds.com You can review and copy information, including the Funds’ reports and SAI, at the Public Reference Room of the U.S. Securities and Exchange Commission, 100 “F” Street, N.E., Washington, D.C. 20549-0213. You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090. Shareholder reports and other information about the Funds are also available: ● Free of charge from the Funds’ website at www.dsmmutualfunds.com. ● Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov. ● For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520. ● For a fee, by email request to publicinfo@sec.gov. Investment Company Act File No. 811-05037 Table of Contents - DSM Funds Prospectus - Institutional Class Prospectus October 31, 2014 As supplemented, December 19, 2014 DSM DSM DSM Large Cap Growth Fund ·Retail Class * Global Growth Fund ·Retail Class * Global Growth & Income Fund ·Retail Class * *As of the date of this Prospectus, Retail Class shares are not available for purchase. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. DSM | Large Cap Growth Fund DSM | Global Growth Fund DSM | Global Growth & Income Fund Prospectus October 31, 2014 As supplemented December 19, 2014 TABLE OF CONTENTS SUMMARY SECTION 1 DSM Large Cap Growth Fund 1 DSM Global Growth Fund 5 DSM Global Growth & Income Fund 10 MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS 14 Investment Objectives 14 Principal Investment Strategies 14 Principal Risks 16 Portfolio Holdings Information 20 MANAGEMENT OF THE FUNDS 20 Investment Advisor 20 Portfolio Manager 20 Fund Expenses 21 Distribution Plan, Shareholder Servicing Fees and Additional Payments to Dealers 21 SHAREHOLDER INFORMATION 26 Description of Class 26 How to Purchase Shares of the Funds 26 How to Redeem Shares of the Funds 28 Account and Transaction Policies 30 DISTRIBUTIONS AND TAXES 33 INDEX DESCRIPTIONS 34 FINANCIAL HIGHLIGHTS 35 PRIVACY NOTICE 38 Table of Contents - DSM Funds Prospectus - Retail Class SUMMARY SECTION DSM Large Cap Growth Fund Investment Objective The DSM Large Cap Growth Fund (the “Large Cap Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.75% Distribution (12b-1) Fees 0.25% Other Expenses (includes shareholder servicing fee of up to 0.10%)(1) 0.58% Total Annual Fund Operating Expenses 1.58% Fee Waiver/Expense Reimbursement(2) -0.38% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(3) 1.20% (1)Other expenses are based on estimated amounts for the current fiscal year. (2)DSM Capital Partners LLC (the “Advisor”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.20% of the average daily net assets of the Retail Class shares (the “Expense Cap”) through at least October 31, 2015. To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. (3)The Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement do not correlate to the Ratio of Expenses to Average Net Assets After Fees Waived provided in the Financial Highlights Section of the statutory Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year). Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 56% of the average value of its portfolio. 1 Table of Contents - DSM Funds Prospectus - Retail Class Principal Investment Strategies Permissible Securities. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund’s portfolio generally will contain 25-35 stocks. The Advisor currently defines a “large cap company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10 billion at the time of purchase. In addition, the Fund may invest up to 20% of its assets in equity securities of foreign issuers through, but not limited to, American Depositary Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. As of the date of this Prospectus over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process. The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies which it believes exhibit certain quality characteristics. For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies. You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● Consumer Discretionary Risk.The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. ● Foreign Securities Risk. The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Foreign securities markets may involve greater risk and volatility than more developed markets. Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. ● General Market Risk. The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. 2 Table of Contents - DSM Funds Prospectus - Retail Class ● Growth Style Investment Risk. Growth-oriented funds may underperform when value investing is in favor. In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk. The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Non-Diversification Risk. A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk. Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk. Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. Performance The following performance information provides some indication of the risks of investing in the Fund. As of the date of this Prospectus, the Retail Class has not commenced operations. For that reason, the performance information below is that of the Fund’s Institutional Class. The bar chart below illustrates how the Fund’s total returns have varied year to year since inception. The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.dsmmutualfunds.com. Calendar Year Total Returns – Institutional Class The Fund’s year-to-date return as of September 30, 2014 was 2.52%. Highest Quarterly Return: 1Q, 2012 17.13% Lowest Quarterly Return: 3Q, 2011 -14.47% 3 Table of Contents - DSM Funds Prospectus - Retail Class Average Annual Total Returns as of December 31, 2013 1 Year Since Inception (8/28/09) Return Before Taxes 35.58% 18.67% Return After Taxes on Distributions 34.66% 18.12% Return After Taxes on Distributions and Sale of Fund Shares 20.51% 14.88% Russell 1000® Growth Total Return Index (reflects no deduction for fees, expenses or taxes) 33.48% 18.10% S&P 500® Total Return Index (reflects no deduction for fees, expenses or taxes) 32.39% 16.88% As of the date of this Prospectus, the Retail Class has not commenced operations. Performance shown above reflects the performance of the Institutional Class shares. Returns for the Retail Class shares and the Indexes shown in the Since Inception column are as of the Institutional Class shares’ inception date (August 28, 2009). After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Advisor DSM Capital Partners LLC Portfolio Manager Daniel Strickberger – Chief Investment Officer of the Advisor Managed the Fund since inception in 2009 Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone. You may conduct transactions by mail (DSM Large Cap Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555. Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Accounts with Automatic Investment Plans $ 5,000 Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 4 Table of Contents - DSM Funds Prospectus - Retail Class DSM Global Growth Fund Investment Objective The DSM Global Growth Fund (the “Global Growth Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.90% Distribution (12b-1) Fees 0.25% Other Expenses (includes shareholder servicing fee of up to 0.10%)(1) 6.66% Total Annual Fund Operating Expenses 7.81% Fee Waiver/Expense Reimbursement(2) -6.36% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.45% (1)Other expenses are based on estimated amounts for the current fiscal year. (2)The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.45% of the average daily net assets of the Retail Class shares (the “Expense Cap”) through at least October 31, 2015. To the extent that the Advisor waives its fees and absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year). Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Retail Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 82% of the average value of its portfolio. 5 Table of Contents - DSM Funds Prospectus - Retail Class Principal Investment Strategies Permissible Securities. Under normal circumstances, the Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will contain 35 to 55 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to, American Depository Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund intends to invest in securities of issuers from at least three different countries outside the United States. From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. As of the date of this Prospectus over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process. The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies which it believes exhibit certain growth characteristics. For instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies. You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● China Risk. Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets. Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. ● Consumer Discretionary Risk.The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Emerging Markets Risk. Stocks of issuers in emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. 6 Table of Contents - DSM Funds Prospectus - Retail Class ● Foreign Securities Risk. The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Foreign securities markets may involve greater risk and volatility than more developed markets. Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. ● General Market Risk. The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk. Growth-oriented funds may underperform when value investing is in favor. In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk. The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk. The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk. A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk. Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk. Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk. Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance The following performance information provides some indication of the risks of investing in the Fund. As of the date of this Prospectus, the Retail Class has not commenced operations. For that reason, the performance information below is that of the Fund’s Institutional Class. The bar chart below illustrates how the Fund’s total returns have varied year to year since inception. The table below illustrates how the Fund’s average annual total returns for the 1-year and since inception periods compare with that of a broad-based securities index and an additional index provided to offer a broader market perspective. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.dsmmutualfunds.com. 7 Table of Contents - DSM Funds Prospectus - Retail Class Calendar Year Total Returns The Fund’s year-to-date return as of September 30, 2014 was 0.20%. Highest Quarterly Return: 4Q, 2013 14.27% Lowest Quarterly Return: 2Q, 2013 -1.27% Average Annual Total Returns as of December 31, 2013 1 Year Since Inception (03/28/12) Return Before Taxes 34.42% 19.86% Return After Taxes on Distributions 33.10% 19.16% Return After Taxes on Distributions and Sale of Fund Shares 20.08% 15.22% MSCI All Country World Index Net (reflects no deduction for fees or expenses) 22.80% 14.74% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your situation and may differ from those shown. Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). Management Investment Advisor DSM Capital Partners LLC Portfolio Manager Daniel Strickberger – Chief Investment Officer of the Advisor Managed the Fund since inception in 2012 8 Table of Contents - DSM Funds Prospectus - Retail Class Purchase and Sale of Fund Shares Investors may purchase or redeem Fund shares on any business day by written request, wire transfer, or telephone. You may conduct transactions by mail (DSM Global Growth Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555. Investors who wish to purchase or redeem Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although we may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”). If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your Financial Intermediary’s website for more information. 9 Table of Contents - DSM Funds Prospectus - Retail Class DSM Global Growth & Income Fund Investment Objective The DSM Global Growth & Income Fund (the “Global Growth & Income Fund” or “Fund”) seeks long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Redemption Fee (as a percentage of amount redeemed (sold) within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Retail Class Management Fees 0.90% Distribution (12b-1) Fees 0.25% Other Expenses (includes shareholder servicing fee of up to 0.10%)(1) 3.62% Total Annual Fund Operating Expenses 4.77% Fee Waiver/Expense Reimbursement(2) -3.42% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.35% (1)Other expenses are based on estimated amounts for the current fiscal year. (2)The Advisor has contractually agreed to reduce its fees and pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses After Fee Waiver and/or Expense Reimbursement to 1.35% of the average daily net assets of the Retail Class shares (the “Expense Cap”) through at least October 31, 2015. To the extent that the Advisor waives its fees and absorbs expenses to satisfy this Expense Cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year). Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years Retail Class Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the above Example, affect the Fund’s performance. During the most recent fiscal period (November 12, 2013 through June 30, 2014), the Fund’s portfolio turnover rate was 51% of the average value of its portfolio. 10 Table of Contents - DSM Funds Prospectus - Retail Class Principal Investment Strategies Permissible Securities. Under normal circumstances, the Fund will primarily invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Fund generally will contain 25 to 35 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Fund’s net assets will be invested in the securities of foreign issuers, including those in emerging markets through, but not limited to, American Depository Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund intends to invest in securities of issuers from at least three different countries outside of the United States. From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed emerging markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. As of the date of this Prospectus over 25% of the Fund’s assets were invested in securities within the consumer discretionary sector. Management Process. The Advisor manages the Fund using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies, one-by-one, which the Advisor believes exhibit certain growth characteristicsFor instance, the Advisor may select companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor generally sells a stock when it believes its projected future return becomes unattractive relative to the rest of the portfolio or the investable universe. Principal Risks There is the risk that you could lose all or a portion of your money on your investment in the Fund. The Fund is subject to many of the risks common to mutual funds that invest in equity securities of domestic and foreign companies. You may lose money by investing in this Fund. In particular, the following risks could affect the value of your investment: ● China Risk. Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets. Information about issuers in emerging markets, including China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. ● Consumer Discretionary Risk.The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Dividend Risk. Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such securities. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. ● Emerging Markets Risk. Stocks of issuers in emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk. Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. If the market prices of the securities owned by the Fund fall, the value of your investment in the Fund will decline. 11 Table of Contents - DSM Funds Prospectus - Retail Class ● Foreign Securities Risk. The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Foreign securities markets may involve greater risk, less transparency, less information, exposure to foreign taxes and volatility than more developed markets. Some foreign countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. ● General Market Risk. The stock market declines or stocks in the Fund’s portfolio may not increase their earnings at the rate anticipated. ● Growth Style Investment Risk. Growth-oriented funds may underperform when value investing is in favor. In addition, growth securities typically trade at higher multiples of current earnings than other securities and, therefore, may be more sensitive to changes in current or expected earnings than other equity securities and may be more volatile. ● Large Cap Company Risk. Large cap companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes, may be more prone to global economic risks, and also may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk. The Advisor’s investment strategy does not achieve the Fund’s objective or the Advisor does not implement the strategy properly. ● Newer Fund Risk. The Fund is newer with a limited operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size. ● Non-Diversification Risk. A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events effecting those companies have a greater impact on the Fund than on a diversified fund. ● Portfolio Turnover Risk. High portfolio turnover involves correspondingly greater expenses to the Fund, including brokerage commissions and dealer mark-ups and other transaction costs. This may also result in adverse tax consequences for Fund shareholders. ● Regulatory Risk. Changes in government regulations may adversely affect the value of a security. ● Sector-Focus Risk. Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. ● Small and Mid-Sized Company Stock Risk. Small to mid-sized company stocks have historically been subject to greater investment risk than large company stocks. The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large company stocks. Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies. Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Performance Because the Fund commenced operations on November 12, 2013, it does not have a full calendar year of performance to compare against a broad measure of market performance. Accordingly, performance information is not available. Performance information will be available after the Fund has been in operation for one full calendar year. At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance. Updated performance information is available on the Fund’s website at www.dsmmutualfunds.com or by calling the Fund toll-free at 1-877-862-9555. Management Investment Advisor DSM Capital Partners LLC Portfolio Manager Daniel Strickberger – Chief Investment Officer of the Advisor Managed the Fund since inception in 2013 12 Table of Contents - DSM Funds Prospectus - Retail Class Purchase and Sale of Fund Shares Investors may purchase or redeem (sell) Fund shares on any business day by written request, wire transfer, or telephone. You may conduct transactions by mail (DSM Global Growth & Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), or by telephone at 1-877-862-9555. Investors who wish to purchase or redeem (sell) Fund shares through a broker-dealer should contact the broker-dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although the Fund may reduce or waive the minimums in some cases. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA that does not invest with borrowed funds. Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries You may buy and sell shares of the Fund through certain financial intermediaries and their agents that have made arrangements with the Fund and are authorized to buy and sell shares of the Fund (collectively, “Financial Intermediaries”). If you purchase the Fund through a broker-dealer or other Financial Intermediary, the Fund and its related companies may pay the Financial Intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your Financial Intermediary’s website for more information. 13 Table of Contents - DSM Funds Prospectus - Retail Class MORE ABOUT THE FUNDS’ INVESTMENT STRATEGIES AND RISKS Investment Objectives The investment objectives described in the Summary Sections and the investment strategies described in the Summary Sections and below are non-fundamental, which means that they may be changed without shareholder approval upon 60 days’ written notice to shareholders. There is no assurance that each Fund will achieve its investment objectives. Principal Investment Strategies Large Cap Growth Fund. Under normal circumstances, the Large Cap Growth Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of large cap companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Large Cap Growth Fund’s portfolio generally will contain 25 to 35 stocks. The Advisor currently defines a “large cap company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Large Cap Growth Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations below $10 billion at the time of purchase. In addition, the Large Cap Growth Fund may invest up to 20% of its assets in equity securities of foreign issuers through American Depositary Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. Global Growth Fund. Under normal circumstances, the Global Growth Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Global Growth Fund generally will contain 35 to 55 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Global Growth Fund may also invest up to 40% of its net assets in equity securities of companies that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Global Growth Fund’s net assets will be invested in the securities of foreign issuers including those in emerging markets through, but not limited to, American Depository Receipts or similar securities. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Global Growth Fund intends to invest in securities of issuers from at least three different countries outside the United States. From time to time, the Global Growth Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. 14 Table of Contents - DSM Funds Prospectus - Retail Class Global Growth & Income Fund. Under normal circumstances, the Global Growth & Income Fund will generally invest its net assets (plus any borrowings for investment purposes) in equity securities of large capitalization companies. Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants. The Global Growth & Income Fund generally will contain 25 to 35 equity securities. The Advisor currently defines a “large capitalization company” as one that has a market capitalization of $10 billion or more at the time of purchase. The Fund may also invest up to 40% of its net assets in equity securities of issuers that have a market capitalization below $10 billion at the time of purchase. Under normal market conditions, at least 30% of the Global Growth & Income Fund’s net assets will be invested in the securities of foreign issuers, including those in emerging markets. In determining whether an issuer is foreign, the Advisor will consider various factors including where the issuer is headquartered, where the issuer’s principal operations are located, where the issuer’s revenues are derived, where the principal trading market is located and the country in which the issuer is legally organized. The weight given to each of these factors will vary depending upon the circumstances and as determined by the Advisor. The Fund intends to invest in securities of issuers from at least three different countries outside the United States. From time to time, the Fund may invest more than 25% of its assets in issuers connected to China, and in issuers in other newly-developed trading markets, which involves certain risks and special considerations not typically associated with investment in more developed economies or markets. Non-Diversification – All Funds. Each Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy. Each Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, information technology, telecommunications services, and utilities. As of the date of this Prospectus, over 25% of each Fund’s assets were invested in securities within the consumer discretionary sector. Management Process – All Funds. The Advisor manages the Funds using a bottom-up, “idea-driven,” growth-style with a long-term (i.e., three-year) investment horizon. This means in general terms that the Advisor identifies companies which it believes exhibit certain quality growth characteristics. For instance, the Advisor selects companies that it believes have growing businesses with solid fundamentals, attractive profitability, and successful managements. The Advisor is a research-driven investment manager. Potential investments are identified based on each company’s detailed financial and operational history and on proprietary projections of future company results prepared by in-house analysts. These projections are based on modeling of the company, discussions with the management of the company and its competitors, interviews with industry experts, a study of the candidate’s industry and the significant factors that drive industry growth. The “bottom-up” research process involves using various criteria, including reviewing a company’s: ● revenue growth ● prudent use of debt ● earnings growth ● lack of earnings misses ● free cash flow ● open and experienced management ● profitability In addition to superior fundamental characteristics, in order for the Advisor to purchase a stock the company must also have an attractive valuation. One of the Advisor’s valuation methods involves an historical evaluation of investor sentiment regarding each company’s shares to determine typical price-to-earnings ratios when the company is “in favor” or “out of favor.” In addition, the Advisor studies the effect of past and current interest rates on the P/E ratio of each company’s shares, and projects these effects going forward. These valuation methods support investment decisions regarding the price and timing of purchases and sales of shares as well as the size of positions. 15 Table of Contents - DSM Funds Prospectus - Retail Class Risk Management. The Advisor seeks to reduce risk primarily by owning high-quality growth companies that it believes demonstrate strong revenue growth, superior profitability, and the ability to accelerate earnings and have high-quality balance sheets. As a further element of risk management, when valuing companies, the Advisor normally projects relatively low earnings and price-to-earnings scenarios. The Advisor also monitors sector and sub-sector weightings with an eye on events or changes that could impact a Fund’s holdings. Selling Strategy. The Advisor generally sells a stock when its projected future return becomes unattractive relative to the rest of the portfolio or investable universe. The Advisor will also generally sell a security if the company disappoints on its earnings report or if the fundamental thesis for owning the company deteriorates. The Advisor anticipates each Fund’s portfolio turnover rate to be less than 100% in a given calendar year, however the rate may vary depending on market conditions in any given year. Temporary or Defensive Cash Investments. Under normal market conditions, the Funds will invest according to their principal investment strategies described above. However, in response to adverse market, economic or political conditions, a Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents. As a result, a Fund may not achieve its investment objective to the extent that it makes such “defensive” investments. A defensive position, taken at the wrong time, may have an adverse impact on a Fund’s performance. In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Policy. The Large Cap Growth Fund will not change its investment policy of investing at least 80% of its net assets in large cap companies without first changing the Large Cap Growth Fund’s name and providing shareholders with at least 60 days’ prior written notice. The Global Growth Fund or Global Growth & Income Fund will not change its investment policy of investing at least 30% of its net assets in equity securities of foreign issuers without first changing the Global Growth Fund’s or Global Growth & Income Fund’s name and providing shareholders at least 60 days’ prior written notice. Principal Risks As discussed in the Summary Section and described further below, the Funds are subject to many of the risks common to mutual funds that invest in equity securities of U.S. and foreign companies. You may lose money by investing in the Funds. ● China Risk (Global Growth Fund and Global Growth & Income Fund). Investing in securities of Chinese companies involves special risks, including greater government control over the economy, political and legal uncertainty, currency fluctuations or exchange limitations, the risk that China’s government may decide not to continue to support economic reform programs and the risk of nationalization or expropriation of assets. As a developing market, China demonstrates significantly higher volatility from time to time in comparison to developed markets, including significant price swings that may disrupt the investment strategy of the Find. In addition, information about issuers in China, may not be as complete, accurate or timely as information about listed companies in other more developed economies or markets. Chinese markets generally continue to experience inefficiency, volatility and pricing anomalies resulting from governmental influence, a lack of publicly available information, a higher level of control over foreign exchange, a less efficient allocation of resources and/or political and social instability. Internal social unrest or confrontations with neighboring countries, including military conflicts in response to such events, may also disrupt economic development in China and result in a greater risk of currency fluctuations, currency convertibility, interest rate fluctuations and higher rates of inflation. 16 Table of Contents - DSM Funds Prospectus - Retail Class ● Consumer Discretionary Risk(All Funds).The Fund invests in the securities of companies in the consumer discretionary sector. Because companies in the consumer discretionary sector manufacture products and provide discretionary services directly to the consumer, the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes also can affect the demand for, and success of, consumer discretionary products in the marketplace. ● Dividend Risk (Global Growth & Income Fund). Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such securities. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. ● Emerging Markets Risk (Global Growth Fund and Global Growth & Income Fund). Emerging markets countries entail greater investment risk than developed markets. Such risks could include governmental dependence on a few industries or resources, government-imposed taxes on foreign investment or limits on the removal of capital from a country, unstable government, and volatile markets. ● Equity Market Risk (All Funds). Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. Investor perceptions may impact the market and are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises. If you hold common stocks of any given issuer, you would generally be exposed to greater risk than if you hold preferred stocks or debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. ● Foreign Securities Risk (All Funds). The Funds’ investments in foreign securities involve risks relating to adverse political, social and economic developments abroad. Foreign companies may not be subject to accounting standards or governmental supervision comparable to U.S. companies, and there may be less public information about their operations. Foreign markets may also be less liquid and more volatile than U.S. markets. Rapid increases in money supply may result in speculative investing, contributing to volatility. Foreign markets may offer less legal protection to investors. Enforcing legal rights may be difficult, costly and slow. There may be special problems enforcing claims against foreign governments. Current political uncertainty surrounding the European Union and its membership could add to increased market volatility. The ongoing deterioration of financial stability in several countries including Greece, Italy, Ireland, Spain and Portugal, together with the risk of contagion to other, more stable countries, particularly France and Germany, has exacerbated the global economic crisis. This situation has also raised a number of uncertainties regarding the stability and overall standing of the European Monetary Union. Given the global effect of today’s economy, the volatility of the Euro may affect the risk of an investment in the Funds. ● General Market Risk (All Funds). General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth less than its cost when originally purchased or less than it was worth at an earlier time. General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. The financial markets may continue to experience periods of extreme stress which may result in unusual and extreme volatility in the equity markets and in the prices of individual stocks. In some cases, the prices of stocks of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company. These market conditions add significantly to the risk of short-term volatility of the Funds. 17 Table of Contents - DSM Funds Prospectus - Retail Class ● Growth Style Investment Risk (All Funds). Growth stocks can perform differently from the market as a whole and from other types of stocks. Growth stocks may be designated as such and purchased based on the premise that the market will eventually reward a given company’s long-term earnings growth with a higher stock price when that company’s earnings grow faster than both inflation and the economy in general. Thus a growth style investment strategy attempts to identify companies whose earnings may grow or are growing at a faster rate than inflation and the economy. While growth stocks may react differently to issuer, political, market and economic developments than the market as a whole and other types of stocks by rising in price in certain environments, growth stocks also tend to be sensitive to changes in the earnings of their underlying companies and more volatile than other types of stocks, particularly over the short term. During periods of adverse economic and market conditions, the stock prices of growth stocks may fall despite favorable earnings trends. ● Large Cap Company Risk (Large Cap Growth Fund, Global Growth Fund and Global Growth & Income Fund). Large cap stock risk is the risk that stocks of larger companies may underperform relative to those of small and mid-sized companies. Larger, more established companies may be unable to respond quickly to new competitive challenges, such as changes in technology and consumer tastes. Many larger companies may not be able to attain the high growth rate of successful smaller companies, especially during extended periods of economic expansion. ● Management Risk (All Funds). Management risk describes the Funds’ ability to meet their investment objectives based on the Advisor’s success or failure at implementing investment strategies for the Funds. The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities. If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. ● Newer Fund Risk (Global Growth Fund and Global Growth & Income Fund). The Global Growth Fund and Global Growth & Income Fund are newer with limited operating history and there can be no assurance thatthey will grow to or maintain an economically viable size, in which case the Board may determine to liquidate either Fund. The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders. As a result, the timing of any liquidation may not be favorable to certain individual shareholders. ● Non-Diversification Risk (All Funds). The Funds are non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (the “1940 Act”) on how much a Fund may invest in the securities of an issuer. As a result, each Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Funds are tied more closely to the adverse economic, political or regulatory developments affecting that issuer. The Funds are still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law. See “Taxation” in the Funds’ Statement of Additional Information for more information. ● Portfolio Turnover Risk (All Funds). High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities. Such sales also may result in adverse tax consequences to a Fund’s shareholders. The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance. The Fund may have a portfolio turnover rate in excess of 100%. ● Regulatory Risk (All Funds). Changes in government regulations may adversely affect the value of a security. An insufficiently regulated market might also permit inappropriate practices that adversely affect an investment. 18 Table of Contents - DSM Funds Prospectus - Retail Class ● Sector-Focus Risk (All Funds). A Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Investing a significant portion of a Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. If a Fund’s portfolio is overweighted in a certain sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector. ● Small and Mid-Sized Company Stock Risk (Global Growth Fund and Global Growth & Income Fund). Small and mid-sized company stock risk is the risk that stocks of small and medium sized companies may underperform relative to those of large sized companies. Securities’ prices of small and medium-sized companies often fluctuate more and may fall more than the securities’ prices of larger-sized, more established companies. Small and medium sized companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals. Securities of those companies may have limited market liquidity, and their prices may be more volatile. Portfolio Holdings Information A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). 19 Table of Contents - DSM Funds Prospectus - Retail Class MANAGEMENT OF THE FUNDS Investment Advisor DSM Capital Partners LLC, located at 116 Radio Circle Drive, Suite 200, Mount Kisco, New York 10549, is the investment advisor to the Funds. The Advisor manages the Funds, subject to oversight by the Board. The Advisor was founded in 2001 and serves as investment advisor to endowments and foundations, pensions plans, family offices, high net worth individual investors, and corporations. As of June 30, 2014, the Advisor managed approximately $5.5 billion in assets. Under the investment advisory agreement that the Advisor has with the Funds, the Advisor is entitled to receive, on a monthly basis, compensation from each Fund based on the following fee schedule as a percentage of each Fund’s average daily net assets: Fund Fee Schedule Large Cap Growth Fund 0.75% Global Growth Fund 0.90% for the first $500 million in assets and 0.80% for assets over $500 million Global Growth & Income Fund 0.90% For the fiscal year ended June30, 2014, the Advisor received net advisory fees of 0.63% from the Large Cap Growth Fund. The Advisor did not receive any advisory fees from the Global Growth Fund and Global Growth & Income Fund. A discussion regarding the basis for the Board of Trustees’ approval of the investment advisory agreements is available in the Funds’ shareholder report for the Funds’ fiscal period ended December31, 2013. Portfolio Manager The Funds are managed by the Advisor’s Chief Investment Officer, who is supported by a team of research analysts and traders. The SAI provides additional information about the portfolio manager’s method of compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of the Funds’ shares. Portfolio Manager Business Experience Daniel Strickberger Chief Investment Officer Large Cap Growth Fund, Global Growth Fund and Global Growth & Income Fund. Daniel Strickberger co-founded the Advisor in February 2001 and has served as a Managing Member ever since. Prior to starting the Advisor, Mr. Strickberger held several portfolio management and senior executive positions at companies such as W.P. Stewart & Company, Lazard Freres & Co., Oppenheimer & Co. and Morgan Guaranty. Mr. Strickberger holds a Bachelor of Science in Business Administration and Finance from the University of Delaware and a Master of Business Administration in Finance and International Business from New York University. He serves on the Investment Committee of the University of Delaware Endowment. 20 Table of Contents - DSM Funds Prospectus - Retail Class MANAGEMENT OF THE FUNDS Fund Expenses In addition to the advisory fees discussed above, the Funds incur other expenses such as custodian, transfer agency, interest, acquired fund fees and expenses and other customary Fund expenses. (“Acquired fund fees and expenses” are indirect fees that a Fund incurs from investing in the shares of other investment companies.) The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest expense in connection with investment activities, taxes, dividends on short positions and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses of the Retail Class’s average daily net assets as follows: Fund Expense Cap Large Cap Growth Fund 1.20% Global Growth Fund 1.45% Global Growth & Income Fund 1.35% Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Funds if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years. This reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed its Expense Cap. The Advisor is permitted to be reimbursed for fee reductions and/or expense payments it made in the prior three fiscal years. Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. The current Expense Caps are in place at least through October 31, 2015, for the Funds, and may thereafter be renewed annually by the Board. The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor, or by the Advisor with the consent of the Board. Distribution Plan, Shareholder Servicing Fees and Additional Payments to Dealers Distribution Plan. Although not currently implemented, the Funds have adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act on behalf of its Retail Class of shares. Under the Plan, the Fund is authorized to pay the distributor a fee for the sale and distribution of the Fund’s shares and services it provides to Retail Class shareholders. The maximum amount of the fee authorized is 0.25% of the Retail Class’s average daily net assets annually. Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. Each Fund will notify shareholders when it has implemented the Plan. In addition to paying fees under the Plan, a Fund may pay service fees to Financial Intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. Shareholder Servicing Fees. The Funds have adopted a Shareholder Servicing Plan on behalf of the Retail Class. Under the Shareholder Servicing Plan, the Retail Class is authorized to pay the Advisor an annual shareholder servicing fee of up to 0.10% of the Retail Class’s average daily net assets. The Advisor uses this fee to finance certain activities related to servicing and maintaining shareholder accounts. Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. Additional Payments to Dealers. The Advisor or distributor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of a Fund, including affiliates of the Advisor. Such payments and compensation are in addition to the Rule 12b-1 fees and any service fees paid by a Fund. These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary. Cash compensation may also be paid to Financial Intermediaries for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to the Fund’s shareholders. The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. 21 Table of Contents - DSM Funds Prospectus - Retail Class MANAGEMENT OF THE FUNDS The Advisor’s Related Performance Regarding Substantially Similar Accounts Global Growth Fund The performance information shown below represents the prior performance of the discretionary accounts managed by the Advisor with substantially similar investment objective, policies and strategies as the Global Growth Fund. The performance information is referred to as the GG Composite. The GG Composite includes the Global Growth Fund. The Advisor maintains all performance records for the GG Composite. The GG Composite is provided to illustrate the past performance of the composite of the Advisor’s global growth strategy as measured against a broad based market index, and does not represent the historical performance of the Global Growth Fund. You should not consider this performance data to be an indication of future performance of the Global Growth Fund. The Advisor first offered the global growth product to clients on October 1, 2010. There had been only one client account in the GG Composite until the existence of the Global Growth Fund. That account is comprised of a high net worth “qualified investor” as defined under the Investment Company Act and is not a registered investment company. This is not an offering or a solicitation of an offering to invest in that client account. The performance does not reflect the deduction of investment advisory fees actually charged to the account in the GG Composite. Rather, the performance presented reflects the deduction of a model advisory fee. The model advisory fee is 0.90% per annum, which fee is higher than the actual fee charged to the composite. The net of fee returns calculated for the composite were created by deducting the monthly amount of the model annual fee from actual gross returns of the client account in the composite. Except for custody and trust-related costs, the performance reflects the deduction of all other advisory fees and expenses, including brokerage commissions and execution costs paid by the client account in the composite without provision for federal or state income taxes. The GG Composite below does not reflect any sales loads or placement fees, as such fees were not assessed on the account. As noted above, the discretionary account for which results are reported is not a registered mutual fund and is not subject to the same types of expenses as the Global Growth Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Global Growth Fund by the 1940 Act, or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the GG Composite could have been adversely affected if the client account had been regulated as an investment company. In addition, the operating expenses incurred by the client account in the composite were lower than the anticipated operating expenses of the Global Growth Fund, and, accordingly, the performance results of the client account are greater than what the Global Growth Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with GIPS. These standards are different from the standardized SEC method. Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. 22 Table of Contents - DSM Funds Prospectus - Retail Class MANAGEMENT OF THE FUNDS The performance data below is for the Advisor’s GG Composite and is not the performance results of the Global Growth Fund. Average Annual Total Returns for the Periods Ended December 31, 2013 Period GG Composite (1) MSCI ACWI Index (2) 1-Year 34.27% 22.80% 2-Year 26.15% 19.42% 3-Year 15.63% 9.73% Since Inception (October 1, 2010) 16.55% 11.79% As of December 31, 2013, the GG Composite was comprised of two accounts with approximately $28.21 million in assets of the Advisor’s $5.3 billion in assets under management. The MSCI ACWI, includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. You cannot invest directly in an index. 23 Table of Contents - DSM Funds Prospectus - Retail Class MANAGEMENT OF THE FUNDS Global Growth & Income Fund The performance information shown below represents the prior performance of the only discretionary account managed by the Advisor with substantially similar investment objective, policies and strategies as the Global Growth & Income Fund. The performance information is referred to as the GGI Account Composite. The Advisor maintains all performance records for the GGI Account Composite. The GGI Account Composite is provided to illustrate the past performance of the composite of the Advisor’s global growth & income strategy as measured against a broad based market index, and does not represent the historical performance of the Global Growth & Income Fund. You should not consider this performance data to be an indication of future performance of the Global Growth & Income Fund. 24 Table of Contents - DSM Funds Prospectus - Retail Class MANAGEMENT OF THE FUNDS The Advisor first offered the global growth & income product to clients on February 1, 2011. There had been only one client account in the GGI Account Composite until the existence of the Global Growth & Income Fund. That account is comprised of a “qualified investor” as defined under the 1940 Act and is not a registered investment company. This is not an offering or a solicitation of an offering to invest in that client account. The performance does not reflect the deduction of investment advisory fees actually charged to the account in the GGI Account Composite. Rather, the performance presented reflects the deduction of a model advisory fee. The model advisory fee is 1.00% per annum, which is higher than the actual fee to be charged to the Global Growth & Income Fund. The net of fee returns calculated for the composite were created by deducting the monthly amount of the model annual fee from actual gross returns of the client account in the composite. The performance reflects the deduction of all other advisory fees and expenses, including brokerage commissions and execution costs paid by the client account in the composite without provision for federal or state income taxes. The GGI Account Composite below does not reflect any sales loads or placement fees, as such fees were not assessed on the account. As noted above, the discretionary account for which results are reported is not a registered mutual fund and is not subject to the same types of expenses as the Global Growth & Income Fund or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Global Growth & Income Fund by the 1940 Act or the Internal Revenue Code of 1986, as amended, which, if applicable, may have adversely affected the performance results of the composite. Consequently, the performance results for the GGI Account Composite could have been adversely affected if the client account had been regulated as an investment company. In addition, the operating expenses incurred by the client account in the composite were lower than the anticipated operating expenses of the Global Growth & Income Fund, and, accordingly, the performance results of the GGI Account Composite are greater than what the Global Growth & Income Fund’s performance would have been. The performance results have been time-weighted and dollar-weighted and prepared in accordance with Global Investment Performance Standards. These standards are different from the standardized SEC method. Investors should also be aware that the use of a methodology different from that used above to calculate performance could result in different performance data. The performance data below is for the Advisor’s GGI Account Composite and is not the performance results of the Global Growth & Income Fund. Average Annual Total Returns for the Periods Ended December 31, 2013 GGI (1) Period Account Composite MSCI ACWI Index (2) 1-Year 33.33% 22.80% 2-Year 25.38% 19.42% Since Inception (February 1, 2011) 16.87% 9.44% As of December 31, 2013, the GGI Account Composite was comprised of one account with approximately $19.6 million in assets of the Advisor’s $5.3 billion in assets under management. The MSCI ACWI captures large and mid cap representation across 24 developed markets (DM) and 21 emerging markets (EM) countries. With 2,424 constituents, the index covers approximately 85% of the global investable equity opportunity set. You cannot invest directly in an index. 25 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Description of Class The following table lists the key features of each Fund’s Retail Class. Retail Class Minimum Initial Investment Subsequent Minimum Investment Waiver/Reduction of Investment Minimums See below Fees ●Redemption Fee of 1.00% if shares are redeemed within 30 days of purchase (with some exceptions) ●12b-1 fee of 0.25% (not yet implemented) ●Shareholder servicing fee of 0.10% Conversion Feature Subject to the Advisor’s approval, if investors currently holding Retail Class shares meet the criteria for eligible investors and would like to convert to Institutional Class shares, there are no tax consequences and investors are not subject to the redemption fee. To inquire about converting your Retail Class shares to Institutional Class shares, please call 1-877-862-9555. Eligible Investors Includes accounts maintained through Financial Intermediaries. How to Purchase Shares of the Funds Minimum Investments. To purchase shares of the Funds, you must make at least the minimum initial investment (or subsequent investment) as shown in the table below. The minimum investment requirements may be waived from time to time. Account Types To Open Your Account To Add To Your Account Standard, Traditional and Roth IRA Accounts Accounts with Automatic Investment Plans $ 5,000 ● Checks for all accounts, including individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) or Uniform Transfer to Minors Act (“UTMA”) accounts, must be made payable to “DSM Capital Funds.” A charge of $25 will be applied for any payment that is returned. Additionally, the investor may also be responsible for any loss sustained by the Fund as a result of any payment that is returned. ● ACH refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks. Your financial institution may charge you a fee for this service. ● Wires instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us. Your financial institution may charge you a fee for this service. Purchase by Mail For direct investments through the Funds’ transfer agent, you should: ● Complete and sign the account application; ● To open an account, write a check payable to: “DSM Capital Funds”; ● Send your account application and check to one of the addresses listed below; ● For subsequent investments, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the specific Fund in the envelope provided with your statement or to one of the addresses noted below. Write your account number on the check. If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. 26 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION For regular mail delivery: For an overnight delivery: DSM Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 DSM Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202-5207 The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the transfer agent of the Funds. The Funds will not accept payment in cash or money orders. The Funds also do not accept cashier’s checks in amounts of less than $10,000. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares. All purchases must be made in U.S. dollars drawn on a bank located in the United States. The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Additionally, shares of the Funds have not been registered for sale outside of the United States. The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchase by Wire If you are making your first investment in a Fund, before you wire funds, please contact the transfer agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile. Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given. For either initial or subsequent investments, prior to sending the wire, please call the transfer agent at 1-877-862-9555 to advise of your wire to ensure proper credit upon receipt. Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. Instruct your bank to send the wire to: U.S. Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC Account #112-952-137 Further Credit: [Name of Fund] (Shareholder Name, Shareholder Account #) Your bank may impose a fee for investments by wire. You will receive the NAV from the day that your wired funds have been received by the relevant Fund or the transfer agent. Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing. Wires received after the close of the NYSE will be considered received by the next business day. The Funds and the transfer agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. If you have questions about how to invest by wire, you may call the Funds at 1-877-862-9555. 27 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Purchase by Telephone If you did not decline telephone transactions on your account application, if you included a voided check, and your account has been open for 15 calendar days, you may purchase additional shares in the amount of $2,500 or more from your bank account upon request by telephoning the Funds toll free at 1-877-862-9555. Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network. You must have banking information established on your account prior to making a purchase. Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions. If your order is received prior to 4:00 p.m. Eastern time, shares will be purchased at the NAV next calculated. For security reasons, requests by telephone may be recorded. Purchasing with an Automatic Investment Plan If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with an initial minimum investment of $5,000. Once an account has been opened, you can make additional purchases of shares of the Funds through an AIP. The AIP provides a convenient method to have monies deducted directly from your bank account for investment into the Funds. You can make automatic monthly, quarterly or annual purchases of $250 or more into the Funds. Only bank accounts held at domestic institutions that are ACH members may be used for this option. If you wish to change the amount of your investment or to terminate the plan, please contact the transfer agent at least five days prior to the effective date. Additionally, the transfer agent will charge a $25 fee for any payment returned. The Funds may alter, modify or terminate the AIP at any time. To begin participating in the AIP, please complete the Automatic Investment Plan section found on the account application or contact the Funds at 1-877-862-9555. Purchases Placed with Financial Intermediaries You may buy and sell shares of the Funds through certain Financial Intermediaries. Your order will be priced at a Fund’s NAV next computed after it is received by a Financial Intermediary. A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records. The Funds may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services. Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them. Financial Intermediaries are responsible for placing your order correctly and promptly with the Funds, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus. If you transmit your order with these Financial Intermediaries before the close of regular trading (generally, 4:00 p.m., Eastern time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary. Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Retirement Plans The Funds offer IRA plans. You may obtain information about opening an IRA by calling 1-877-862-9555. If you wish to open a Keogh, Section 403(b) or other retirement plan, please contact your Financial Intermediary. How to Redeem Shares of the Funds How to Redeem Shares. If you redeem through a Financial Intermediary, the Financial Intermediary may charge you a transaction fee. If you purchased your shares by check, you may not receive your redemption proceeds until your check has cleared, which may take up to 15 calendar days. Redemptions will be processed only on a day during which the NYSE is open for business. You may receive the proceeds of redemption by check, wire or via electronic funds transfer through the Automated Clearing House (“ACH”) network. Please note that certain fees may apply depending on the timing or manner in which you redeem shares. Requests to redeem shares are processed at the NAV next calculated after we or your Financial Intermediary receives your request in proper form. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax. Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. 28 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Redeem by Mail To redeem by mail, please: ● Provide your name and account number; ● Specify the number of shares or dollar amount and the Fund name or number; ● Sign the redemption request (the signature must be exactly the same as the one on your account application). Make sure that all parties that are required by the account registration sign the request, and any applicable signature guarantees are on the request; and ● Send your request to the appropriate address as given under purchasing by mail. Redeem by Telephone Unless you declined the option on your account application, you may redeem your shares of the Funds by telephone In order to arrange for the telephone redemption option after your account has been established, or to change the bank account or address designated to which redemption proceeds are sent, you must send the Funds’ transfer agent a written request. The request must be signed by each shareholder of the account. The transfer agent may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. To redeem by telephone, call the transfer agent at 1-877-862-9555 between the hours of 9:00 a.m. and 8:00 p.m. Eastern Time on a day the NYSE is open for business. Shares of the Funds will be sold in your account at the NAV determined on the day your order is placed prior to market close (generally, 4:00 p.m., Eastern Time); any redemption requests made after market close will receive the Fund’s next calculated NAV price. For your protection against fraudulent telephone transactions, we will use reasonable procedures to verify your identity. If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person. As long as we follow these procedures, we will not be liable for any loss or cost to you if we act on instructions to redeem your account that we reasonably believe to be authorized by you. You will be notified if we refuse a telephonic redemption transaction. Once a telephone transaction is placed, it cannot be cancelled or modified. Telephone trades must be received by or prior to market close. Please allow sufficient time to place your telephone transaction. Telephone redemptions may be difficult during periods of extreme market or economic conditions. If this is the case, please send your redemption request by mail or overnight courier. Systematic Withdrawal Plan If you own or are purchasing shares of a Fund having a current value of at least $10,000, you may participate in a Systematic Withdrawal Plan (“SWP”). The SWP provides for automatic redemptions of at least $100 on a monthly, quarterly, semi-annually or annual basis. You may have the proceeds of the SWP sent by check to your address of record or by electronic funds transfer via the ACH network to the bank account designated by you on the account application. You may establish the SWP by completing this section on the account application or by calling the Funds at 1-877-862-9555. You may terminate or modify your participation in the Plan by calling the Funds’ transfer agent five days prior to the next scheduled payment. Through a Financial Intermediary You may redeem a Fund’s shares through your Financial Intermediary. Redemptions made through a Financial Intermediary may be subject to procedures established by that institution. Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds. For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order by the Financial Intermediary. Please keep in mind that your Financial Intermediary may charge additional fees for its services. Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. Exchanging Shares You may exchange all or a portion of your investment, from one DSM Fund to another DSM Fund, by mail or telephone provided you did not decline telephone options on your account application. Any new account established through an exchange will be subject to a minimum investment requirement described above. In addition, existing accounts are subject to a minimum exchange requirement of $25,000. Exchanges will be executed on the basis of the relative NAV of the shares exchanged. An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss. Additionally, an exchange will be considered a sale of shares for the purpose of assessing redemption fees. See the “Account and Transaction Policies – Redemption Fee” section below for additional information. You may make exchanges only between identically registered accounts (name(s), address and taxpayer ID number) and within the same share class. Call the Funds at 1-877-862-9555 to learn more about exchanges. 29 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Account and Transaction Policies Redemption Fee. The Funds are intended for long-term investors. Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders. For these reasons, each Fund will assess a 1.00% fee on the redemption of Fund shares held for 30 calendar days or less. The Funds use the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed first for purposes of determining whether the short-term trading fee applies. The redemption fee is deducted from your proceeds and is retained by the Funds for the benefit of their long-term shareholders. This fee does not apply to (1) shares purchased through reinvested dividends or capital gains; or (2) the involuntary redemption of low balance accounts. Each Fund’s redemption fee will also be waived on sales of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain wrap accounts and certain retirement plans. The Funds reserve the right to change the terms and amount of this fee upon at least 60 days’ notice to shareholders. Although each Fund has the goal of applying this redemption fee to most redemptions of shares held for less than 30 calendar days, a Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts. While each Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide a Fund with information relating to its customers investing in a Fund through non-disclosed or omnibus accounts, the Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries. In addition, because the Funds are required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, the Funds cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies. Tools to Combat Frequent Transactions. The Funds are intended for long-term investors. Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt the Funds’ investment program and create additional transaction costs that are borne by all shareholders. The Board has adopted a policy regarding excessive trading. The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance. The Funds take steps to reduce the frequency and effect of these activities in the Funds. These steps may include, among other things, monitoring trading activity, imposing redemption fees, if necessary, or using fair value pricing when appropriate, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available. As approved by the Board, these techniques may change from time to time as determined by the Funds in their sole discretion. In an effort to discourage abusive trading practices and minimize harm to the Funds and their shareholders, each Fund reserves the right, in its sole discretion, to reject any purchase order, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in a Fund’s shares is believed by the Advisor to be harmful to the Fund) and without prior notice. A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect a Fund’s performance. Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur. Each Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests. Except as noted in the Prospectus, the Funds apply all restrictions uniformly in all applicable cases. 30 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions a Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive. In particular, since the Funds receive purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, a Fund cannot always detect frequent trading. However, the Funds will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In this regard, each Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to a Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts. The Funds will use this information to attempt to identify abusive trading practices. Financial Intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of a Fund’s policies. However, the Funds cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and cannot ensure that they will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts. As a consequence, the Funds’ ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Proceeds. Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request. If elected on your account application, you may have the proceeds of the redemption request sent by check to your address of record, by wire to a pre-determined bank, or by electronic funds transfer via the ACH network to the bank account designated by you on your account application. The minimum wire amount is $500 and there is a $15 fee for each wire transfer. When proceeds are sent via the ACH network, the funds are usually available in your bank account in two to three business days. Check Clearance. The proceeds from a redemption request may be delayed up to 15 calendar days from the date of the receipt of a purchase check until the check clears. If the check does not clear, you will be responsible for any losses suffered by the relevant Fund as well as a $25 service charge imposed by the transfer agent. This delay can be avoided by purchasing shares by wire. Suspension of Redemptions. We may temporarily suspend the right of redemption or postpone payments under certain emergency circumstances or when the SEC orders a suspension. Signature Guarantees. The transfer agent may require a signature guarantee for certain redemption requests. A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner,from either a Medallion program member or a non-Medallion program member, is required in the following situations: ● For all redemption requests in excess of $50,000; ● If a change of address request has been received by the transfer agent within the last 30 calendar days; ● When requesting a change in ownership on your account; and ● When redemption proceeds are payable or sent to any person, address or bank account not on record. Non-financial transactions including establishing or modifying certain services on an account may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the transfer agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation. Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”). A notary public is not an acceptable signature guarantor. 31 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Customer Identification Program. Please note that, in compliance with the USA PATRIOT Act of 2001, the transfer agent will verify certain information on your account application as part of the Funds’ Anti-Money Laundering Program. As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P.O. Box will not be accepted. If you do not supply the necessary information, the transfer agent may not be able to open your account. Please contact the transfer agent at 1-877-862-9555 if you need additional assistance when completing your account application. If the transfer agent is unable to verify your identity or that of another person authorized to act on your behalf, or if it believes it has identified potentially criminal activity, the Funds reserve the right to temporarily limit additional share purchases, close your account or take any other action they deem reasonable or required by law. The Funds also reserve the right to close the account within five business days if clarifying information/documentation is not received. No Certificates. The Funds do not issue share certificates. Right to Reject Purchases. The Funds reserve the right to reject any purchase in whole or in part. We may cease taking purchase orders for a Fund at any time when we believe that it is in the best interest of our current shareholders. The purpose of such action is to limit increased Fund expenses incurred when certain investors buy and sell shares of a Fund for the short-term when the markets are highly volatile. Redemption In-Kind. The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”). It is not expected that the Funds would do so except during unusual market conditions. If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. A redemption in-kind is treated as a taxable transaction and a sale of the redeemed shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Small Accounts. To reduce expenses, the Fund may redeem an account if the total value of the account falls below $10,000 due to redemptions. An investor will be given 30 days’ prior written notice of this redemption. During that period, an investor may purchase additional shares to avoid the redemption. Householding. In an effort to decrease costs, the Funds will reduce the number of duplicate Prospectuses and annual and semi-annual reports that you receive by sending only one copy of each to those addresses shown by two or more accounts. Please call the transfer agent toll free at 1-877-862-9555 to request individual copies of these documents. The Funds will begin sending individual copies 30 calendar days after receiving your request. This policy does not apply to account statements. Unclaimed Property. Mutual fund accounts may be transferred to an investor’s state of residence if no activity occurs within the account during the “inactivity period” specified in the applicable state’s abandoned property laws. Pricing Fund Shares Net Asset Value. Shares of a Fund are sold at its NAV. The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV). The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily. A Fund’s share price is calculated as of the close of regular trading (generally, 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Purchase Shares”) by U.S. Bancorp Fund Services, LLC (the “transfer agent”), the transfer agent, or an authorized Financial Intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV. Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV. A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC. A Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV). In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. 32 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Fair Value Pricing. Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed. Fair value determinations are then made in good faith in accordance with procedures adopted by the Board. Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities. As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes. If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, a Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures. If any significant discrepancies are found, a Fund may adjust its fair valuation procedures. DISTRIBUTIONS AND TAXES Dividends and Capital Gains Distributions. Dividends from net investment income and distributions from net capital gains from the sale of securities are distributed at least annually. Net investment income generally consists of interest income and dividends received on investments, less expenses. The Funds typically distribute any undistributed net investment income each December. Any net capital gains realized through the period ended October 31 of each year also are typically distributed by December 31 of each year. Each Fund may make an additional payment of dividends or distributions if it deems it desirable at other times during the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1) receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; (2) reinvest dividends in additional Fund shares and receive capital gain distributions in cash; or (3) receive all dividends and capital gain distributions in cash. If you wish to change your distribution option, write or call the transfer agent. Your request must be received at least five business days prior to the payment date of the distribution. If you elect to receive dividends and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, each Fund reserves the right to reinvest the distribution check in your account at a Fund’s then current net asset value and to reinvest all subsequent distributions. Distributions are taxable to you whether received in cash or additional Fund shares. Federal Income Tax Issues. Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). As a regulated investment company, a Fund will not be subject to federal income tax if it adequately diversifies its investments, distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. Each Fund intends to make distributions of dividends and capital gains. Each Fund generally operates in a manner such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders. In general, if you are subject to taxes, Fund distributions are taxable to shareholders as ordinary income, qualified dividend income or as capital gain distributions depending on the source of a Fund’s income. The federal income tax rate you pay on capital gain distributions will depend on how long a Fund held the securities that generated the gains, not on how long you owned your Fund shares. You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. Qualified dividend income, the amount of which will be reported to you by a Fund, is currently taxed at a maximum rate of 20%. Lower rates may apply for taxpayers in the federal lower income tax brackets. 33 Table of Contents - DSM Funds Prospectus - Retail Class SHAREHOLDER INFORMATION Dividends declared by a Fund in October, November or December to shareholders of record on a specified date in such a month and paid during January of the following year will be treated as paid in December for tax purposes. All distributions generally reduce the NAV of a Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a partial return of your investment. If you sell or exchange your Fund shares, it is considered a taxable event for you. Depending on the purchase price and the sale price of the shares you sell, and your adjusted tax basis at the time of such sale, you may have a taxable gain or a loss on the transaction. You are responsible for any tax liabilities generated by your transaction. By law, a Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, if the Internal Revenue Service (“IRS”) notifies you that you are subject to backup withholding, or if the IRS instructs a Fund to do so. State, local or foreign taxation may apply. The Funds’ SAI provides additional information about taxes. You should consult your professional tax advisor regarding the federal, state, local and foreign tax consequences of an investment in a Fund based on your circumstances. INDEX DESCRIPTIONS The Russell 1000® Growth Total Return Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500® Total Return Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies. The S&P 500® Index is provided as a measure of general market performance and does not necessarily include stocks similar to those considered for purchase by a Fund. The MSCI ACWI Index Net Total Return includes dividends and is net of foreign withholding taxes, captures large, mid and small cap exposure across 24 Developed and 21 Emerging Markets countries. With over 9,000 securities, the index is comprehensive, covering approximately 98% of the global Indices equity investment opportunity set. Direct investment in an index is not possible. 34 Table of Contents - DSM Funds Prospectus - Retail Class FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand each Fund’s financial performance since its commencement of operations. However, because the Funds’ Retail Class has not yet commenced operations, there are no related financial highlights. The tables below illustrate the financial performance of each Fund’s Institutional Class for the period shown. Certain information reflects financial results for a single Fund share. “Total return” illustrates how much your investment in a Fund would have increased or decreased during each period, assuming you had reinvested all dividends and distributions. This information has been audited by Tait, Weller & Baker LLP, the Funds’ Independent Registered Public Accounting Firm. Their report and the Funds’ financial statements are included in the Annual Report which is available upon request. DSM Large Cap Growth Fund Financial Highlights For a capital share outstanding throughout the year/period Institutional Class Year Ended June 30, 2014 Year Ended June 30, 2013 Year Ended June 30, 2012 Year Ended June 30, 2011 Period Ended June 30, 2010* Net asset value, beginning of year/period INCOME FROM INVESTMENT OPERATIONS: Net investment income/loss1 ) Net realized and unrealized gain on investments Total from investment operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Distributions from net investment income ) – Distributions from realized gain ) – ) ) – Total distributions ) – ) ) – Proceeds from redemption fees collected ** – – ** – Net asset value, end of year/period Total return % %2 SUPPLEMENTAL DATA: Net assets at end of year/period (000,000’s)) RATIO OF EXPENSES TO AVERAGE NET ASSETS: Expenses before fees waived % %3 Expenses after fees waived4 % %3 RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived )% % )% )% )%3 After fees waived )% % )% )% )%3 Portfolio turnover rate 56 % 71 % 59 % 77 % 73 %2 *
